 

CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24B-2 Exhibit 10.1

 

Certain confidential portions of this Exhibit, indicated by [*], have been
omitted pursuant to Rule 24b-2 of the Securities Exchange Act of 1934. The
omitted materials have been filed separately with the U.S. Securities and
Exchange Commission.

 

 

EXCLUSIVE LICENSE AGREEMENT

 

This Exclusive License Agreement (“Agreement”) is entered into and effective as
of March 5, 2015 (“Effective Date”), by and between Navidea Biopharmaceuticals,
Inc., a company organized and existing under the laws of Delaware, with its
principal place of business located at 5600 Blazer Parkway, Suite 200, Dublin,
OH 43017, (“Company”); SpePharm AG, a company organized and existing under the
laws of Switzerland, with offices located at Kapellplatz 1, 6004 Luzern,
Switzerland (“SpePharm”) and, solely for the purposes of Section 2.6 and
Articles 14, 16 and 17, Norgine BV, a company organized and existing under the
laws of The Netherlands, with offices located at Hogehilweg 7, 1101 CA Amsterdam
Zuid-Oost, The Netherlands (“Norgine”). Company and SpePharm are each referred
to herein by name or as a “Party” or, collectively, as the “Parties.”

 

RECITALS

 

Whereas, Company is engaged in the development, manufacturing and
commercialization of the Product (as defined below);

 

Whereas, SpePharm and its Affiliates (as defined below) have the capability and
resources to develop, market, sell and commercialize the Product in the Licensed
Territory (as defined below) and to fulfill the needs and requirements of
customers who purchase the Product in the Licensed Territory; and

 

Whereas, Company desires to grant an exclusive license to and appoint SpePharm
with the right, and SpePharm desires to accept from Company such exclusive
license and the right, to develop, market, promote, sell, offer for sale, use,
distribute and otherwise commercialize the Product in the Licensed Territory,
all on the terms and subject to the conditions stated herein.

 

AGREEMENT

 

Now, Therefore, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:

 

ARTICLE I – DEFINITIONS

 

When used in this Agreement, capitalized terms will have the meanings as defined
below and throughout this Agreement.

 

1.1           “Accounting Standards” shall mean Generally Accepted Accounting
Principles (GAAP) or International Financial Reporting Standards (IFRS), as
designated and used by the applicable Person.

 

[*] - indicates deleted language

 

 

 



 

1.2           “Additional Indication” shall have the meaning set forth in
Section 2.9(a).

 

1.3           “Additional Products” shall have the meaning set forth in Section
2.8.

 

1.4           “Additional Product License” shall have the meaning set forth in
Section 2.8.

 

1.5           “Affiliate” shall mean any Person, whether de jure or de facto,
that directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with a Party, regardless of whether
such Affiliate is or becomes an Affiliate on or after the Effective Date. A
Person shall be deemed to “control” another Person if it (a) owns, directly or
indirectly, beneficially or legally, at least fifty percent (50%) of the
outstanding voting securities or capital stock (or such lesser percentage which
is the maximum allowed to be owned by a Person in a particular jurisdiction) of
such other Person, or has other comparable ownership interest with respect to
any Person other than a corporation; or (b) has the power, whether pursuant to
contract, ownership of securities or otherwise, to direct the management and
policies of the Person.

 

1.6           “AI Notice Period” shall have the meaning set forth in Section
2.9(a).

 

1.7            “Agreement” shall have the meaning set forth in the introductory
paragraph hereof.

 

1.8           “Applicable Laws” shall mean any and all laws, rules, regulations,
directives, and guidance of any governmental authority pertaining to the
development, manufacture, extrusion, packaging, labeling, storage, marketing,
sale, distribution or intended use of a Product, as amended from time-to-time.

 

1.9           “Business Combination” means with respect to a Party, any of the
following events: (i) any Third Party (or group of Third Parties acting in
concert as a “group” within the meaning of Section 13(d) of the U.S. Securities
Exchange Act of 1934) acquires (including by way of a tender or exchange offer
or issuance by such Party), directly or indirectly, beneficial ownership or a
right to acquire beneficial ownership of shares of such Party representing fifty
percent (50%) or more of the voting shares (where voting refers to being
entitled to vote for the election of directors) then outstanding of such Party,
but excluding for such purposes any transaction or series of transactions with
Financial Investors (as defined below) made for bona fide equity financing
purposes in which cash is received by a Party or indebtedness of such Party is
cancelled or converted or a combination thereof; (ii) such Party consolidates
with or merges into another corporation or entity which is a Third Party, or any
corporation or entity which is a Third Party consolidates with or merges into
such Party, in either event pursuant to a transaction in which more than fifty
percent (50%) of the voting shares of the acquiring or resulting entity
outstanding immediately after such consolidation or merger is not held by the
holders of the outstanding voting shares of such Party immediately preceding
such consolidation or merger; or (iii) such Party sells, transfers, leases or
otherwise disposes of all or substantially all of its assets to a Third Party.

 

2

 





 

1.10         “Business Program” shall have the meaning set forth in Section
2.6(c).

 

1.11          “Calendar Year” shall mean a twelve (12) month period commencing
on January 1 and ending on December 31.

 

1.12         “Commercialization”, with a correlative meaning for “Commercialize”
and “Commercializing”, means all activities undertaken relating specifically to
the pre-launch, launch, promotion, market access, detailing, pricing,
reimbursement, marketing, sale, and distribution of the Product in the Licensed
Territory, including: (a) strategic marketing, sales force detailing,
advertising, and medical education and liaison; (b) market access studies for
use in generating pricing and reimbursement data in the Licensed Territory; and
(c) all Product distribution, importation, exportation, invoicing and sales
activities.

 

1.13         “Commercialization Plan” shall have the meaning set forth in
Section 7.2.

 

1.14         “Commercially Reasonable Efforts” shall mean those efforts and
resources that a similarly situated pharmaceutical company would reasonably
devote in the exercise of its commercially reasonable practices relating to a
product owned by it or to which it has rights of the type licensed hereunder,
which is of similar market potential at a similar stage in its development or
product life, taking into account the competitiveness of the global and local
marketplace, the pricing and launching strategy for the respective product, the
proprietary position of the product, the profitability (but not considering any
payments due to either Party pursuant to this Agreement) and the relative
potential safety and efficacy of the product and other relevant factors,
including technical, legal, scientific, regulatory or medical factors.
“Commercially Reasonable” as used herein shall be interpreted in a corresponding
manner.

 

1.15         “Company” shall have the meaning set forth in the introductory
paragraph hereof.

 

1.16         “Company Development Plan” shall have the meaning set forth in
Section 4.2.

 

1.17         “Company Indemnitees” shall have the meaning set forth in Section
13.1.

 

3

 





 

1.18         “Company Know-How” shall mean all Information Controlled (subject
to Sections 2.9 and 4.6) by Company or any of its Affiliates as of the Effective
Date or thereafter during the Term (as defined below), in each case to the
extent related to, or necessary or useful for, the development, manufacture,
use, sale and/or Commercialization of the Product. For clarity, the use of
“Affiliate” in this definition shall exclude any Third Party that becomes an
Affiliate after the Effective Date due to a Business Combination of Company,
provided that (a) any Information Controlled by Company or any of its Affiliates
immediately prior to the Business Combination of Company shall continue to be
Controlled by Company and its Affiliates after such Business Combination; and
(b) any Information made, developed, conceived, or reduced to practice by, or
otherwise owned by, such Third Party or any of its Affiliates (including
Company), whether solely or jointly, in connection with the research,
development, use, sale, offer for sale, manufacture, or other Commercialization
of the Product, shall be deemed Controlled by Company and its Affiliates for
purposes of this Agreement.

 

1.19         “Company Marks” shall have the meaning set forth in Section
11.3(b).

 

1.20         “Company Patents” shall mean any Patent Rights in the Licensed
Territory (a) Controlled by Company or any of its Affiliates as of the Effective
Date or thereafter during the Term and (b) that would, but for the licenses
granted herein, be infringed by the development, manufacture, use, sale, offer
for sale, keeping (whether for sale or otherwise), importation and/or
Commercialization of the Product. Company Patents existing as of the Effective
Date are, without limitation, set forth on Exhibit A.

 

1.21         “Company Territory” means worldwide except the Licensed Territory.

 

1.22         “Competitive Infringement” shall have the meaning set forth in
Section 11.4(a).

 

1.23         “Confidential Information” shall have the meaning set forth in
Section 14.1.

 

1.24         “Control” or “Controlled” shall mean, with respect to any
Information, Patent Rights, other intellectual property rights, or any
proprietary or trade secret information, the legal authority or right (whether
by ownership, license or otherwise) of a Party to grant a license or a
sublicense under such Information, Patent Rights or intellectual property rights
to another Person, or to otherwise disclose such proprietary or trade secret
information to another Person, without breaching the terms of any agreement with
a Third Party, or misappropriating the proprietary or trade secret information
of a Third Party.

 

1.25         “Days” or “days” shall mean calendar days unless otherwise
specified.

 

1.26         “Developing Party” shall have the meaning set forth in Section
2.9(b)(ii).

 

1.27         “Disclosing Party” shall have the meaning set forth in Section
14.1.

 

1.28         “Divest” or “Divestiture” means the divestiture of a Business
Program through (a) an outright sale or assignment of all or substantially all
rights in such Business Program to a Third Party or (b) an exclusive (even with
respect to a Party and its Affiliates) out-license of all rights and
obligations, including all research, development, manufacture and
commercialization rights and obligations, with respect to such Business Program
with no further material role, influence or authority of a Party or any of its
Affiliates with respect to such Business Program.

 

4

 





 

1.29         “Dollar” or “$” shall mean the legal tender of the United States.

 

1.30         “Effective Date” shall have the meaning set forth in the
introductory paragraph hereof.

 

1.31         “Euro” or “€”shall mean the currency of participating member states
of the European Union.

 

1.32         “Excluded Information” shall have the meaning set forth in Section
2.9(b)(ii).

 

1.33         “Excluded Regulatory Materials” shall have the meaning set forth in
Section 2.9(b)(iii)

 

1.34         “Expanded Territory” shall mean those countries and territories
listed on Exhibit E attached hereto.

 

1.35         “Field” shall mean [*].

 

1.36         “Financial Investor” means any investor or series of Affiliated
investors whose primary business is the investment of capital for financial gain
(including venture capital funds, private equity funds, pension funds and
so-called “angel investors”), but in all cases excluding so-called “strategic
investors” such as biotechnology companies, specialty pharmaceutical companies,
pharmaceutical companies, generic pharmaceutical companies, and medical device
companies and their Affiliates such as strategic venture arms.

 

1.37         “First Commercial Sale” means, in a particular country, the first
commercial sale for which revenue has been recognized of [*] by SpePharm, its
Affiliates or Sublicensees, to any Third Party for end use in such country in
the Licensed Territory, after obtaining Product Approval (including pricing and
reimbursement approvals as applicable), as is required in order to sell such
Product in such country.

 

1.38         “Fiscal Year” shall mean SpePharm’s fiscal year beginning on
January 1 of each year.

 

1.39         “Force Majeure Events” shall have the meaning set forth in Section
17.1.

 

1.40         “General IP” shall have the meaning set forth in Section 11.1(b).

 

5

 





 

1.41         “Generic Product” means any pharmaceutical product in the same
dosage form sold by a Third Party not authorized by or on behalf of SpePharm,
its Affiliates or Sublicensees, that (a) is approved as interchangeable with
Product through an abbreviated route of approval by a Regulatory Authority,
which approval references the Product, or (b) is approved for the same
indication for use through a regulatory pathway referencing clinical data first
submitted by Company or its Affiliates or licensees or SpePharm or its
Affiliates or Sublicensees for obtaining Product Approval for the Product.

 

1.42         “Improvement” means any enhancement or modification of the
Product’s dose, dosage form, strength, presentation, preparation, packaging
(including volume) or formulation.

 

1.43         “Indemnification Claim Notice” shall have the meaning set forth in
Section 13.3.

 

1.44         “Indemnified Party” shall have the meaning set forth in Section
13.3.

 

1.45         “Indemnifying Party” shall have the meaning set forth in Section
13.3.

 

1.46         “Information” shall mean any and all data, results, technology and
information of any type whatsoever, in any tangible or intangible form,
including trade secrets, scientific, technical or regulatory information,
processes, methods, techniques, materials, technology, results, analyses,
laboratory, pre-clinical and clinical data, and other know-how, whether or not
patentable, including pharmacology, toxicology, drug stability, manufacturing
and formulation data, methodologies and techniques, clinical and non-clinical
safety and efficacy studies, marketing studies, absorption, distribution,
metabolism and excretion studies, but excluding any Patent Rights.

 

1.47         “Initial Indication” means imaging and intraoperative detection of
sentinel lymph nodes draining a primary tumour in adult patients with breast
cancer, melanoma, or localised squamous cell carcinoma of the oral cavity.

 

1.48         “Initial Territory” shall mean all countries and territories
included within Company’s EMA (European Medicines Agency) marketing
authorization as of the Effective Date for Product 1, which are Austria,
Belgium, Bulgaria, Croatia, Republic of Cyprus, Czech Republic, Denmark,
Estonia, Finland, France, Germany, Greece, Hungary, Iceland, Ireland, Italy,
Latvia, Liechtenstein, Lithuania, Luxembourg, Malta, Netherlands, Norway,
Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden and the United
Kingdom.

 

1.49         “Inventions” shall have the meaning set forth in Section 11.1(a).

 

1.50         “JMC” shall have the meaning set forth in Section 3.1(a).

 

6

 



 

1.51         “Joint IP” shall have the meaning set forth in Section 11.1(b).

 

1.52         “Jointly Funded Data” shall have the meaning set forth in Section
11.1(e).

 

1.53         “Licensed Territory” shall mean the Initial Territory and the
Expanded Territory.

 

1.54         “Litigation Conditions” shall have the meaning set forth in Section
13.3.

 

1.55         “Losses” shall have the meaning set forth in Section 13.1.

 

1.56         “Major EU Market Countries” means [*].

 

1.57         “Marketing Materials” shall have the meaning set forth in Section
9.1.

 

1.58         “Negotiation Period” shall have the meaning set forth in Section
2.9(a).

 

1.59         “Net Sales” shall mean on a country-by-country and
Product-by-Product basis, with respect to any period for each country in the
Licensed Territory, [*];

 

1.60         “Non-Developing Party” shall have the meaning set forth in Section
2.9(b)(ii).

 

1.61         “Norgine” shall have the meaning set forth in the introductory
paragraph hereof.

 

1.62         “Party” and “Parties” shall have the meaning set forth in the
introductory paragraph hereof.

 

1.63         “Patent Challenge” shall have the meaning set forth in Section
15.7.

 

1.64         “Patent Rights” shall mean all patents and patent applications
(which for the purpose of this Agreement shall be deemed to include certificates
of invention and applications for certificates of invention), including all
divisionals, continuations, substitutions, continuations-in-part,
re-examinations, reissues, additions, renewals, revalidations, extensions,
registrations, pediatric exclusivity periods, supplemental protection
certificates and the like of any such patents and patent applications, any and
all utility models and short term patents, and any and all foreign equivalents
of the foregoing.

 

1.65         “Person” shall mean any natural person or any corporation,
partnership, limited liability company, business association, joint venture or
other entity.

 

1.66         “PV Agreement” shall have the meaning specified in Section 5.5.

 

1.67         “PIP Trials” shall have the meaning set forth in Section 4.2(b).

 

7

 





 

1.68         “Product” shall mean [*] (with and without labeling). For clarity,
any references in this Agreement to the Product shall always mean [*], unless
otherwise expressly stated to refer to only one of [*].

 

1.69         “Product 1” shall mean any product approved for radiolabeling with
technetium 99m, containing Lymphoseek® (or any alternative or replacement name),
with the chemical name tilmanocept, in its current 250µg, multi-dose volume
packaging configuration as of the Effective Date and any other multi-dose volume
packaging configuration, and any Improvements thereto or thereof.

 

1.70         [*].

 

1.71         “Product Approval” shall mean all authorizations, permits and
approvals that are issued by a Regulatory Authority and necessary for the use,
distribution, promotion and/or sale of a Product in a particular country or
jurisdiction, including pricing and reimbursement approval.

 

1.72         “Product IP” shall have the meaning set forth in Section 11.1(a).

 

1.73         “Product Marks” shall mean the Product -related trademarks used by
Company in the Company Territory for the Product, including those listed in Part
II of Exhibit C and as may be updated from time-to-time by the Company.

 

1.74         “RA Field” shall mean any and all drugs for the diagnosis of
rheumatologic conditions in humans, including rheumatoid arthritis, psoriatic
arthritis, osteo-arthritis, ankylosing spondylitis, and further including
manifestations of such diseases in the joint, cartilage, synovium or entheses.

 

1.75         “RA Field License Agreement” shall mean that certain license
agreement by and between Company and TcRA Imaging, Inc. (“TcRA”), wholly-owned
subsidiary of R-NAV, LLC (“R-NAV”), dated June 15, 2014.

 

1.76         “RA Field Licensee” shall mean TcRA and its affiliates, or any
licensee, sublicense, assignee or successor (whether by operation of law, merger
or otherwise) thereof.

 

1.77         [*].

 

1.78         [*]

 

1.79         “RA Field Rights” shall have the meaning set forth in Section
2.10(a).

 

1.80         “Receiving Party” shall have the meaning set forth in Section 14.1.

 

8

 





 

1.81         “Regulatory Authority” shall mean any applicable government
regulatory authority involved in granting approvals for the promotion, sale,
distribution, import/export, use, handling, reimbursement and/or pricing of a
Product.

 

1.82         “Regulatory Data” shall mean all regulatory information, data and
results relating to the Product which are necessary for Product Approvals,
including in-vitro Product testing data and study data, data queries, data
tables reports and case report forms generated during any pre-clinical or
clinical study or registry study, for the Product.

 

1.83         “Regulatory Materials” shall mean all regulatory applications,
submissions, notifications, communications, correspondence, registrations,
Product Approvals and/or other filings made to, received from or otherwise
conducted with a Regulatory Authority for the use, distribution, promotion,
importation, exportation, pricing, reimbursement, marketing and sale of the
Product in a particular country or jurisdiction.

 

1.84         “Relevant Executive Member” shall have the meaning set forth in
Section 3.1(f).

 

1.85         “Repurchase Price” shall have the meaning set forth in Section
15.8(b)(xi).

 

1.86         “Right of Reference” has the meaning assigned to such term in 21
C.F.R. §314.3(b) (or any analogous Applicable Laws recognized outside the United
States).

 

1.87         “ROFN” shall have the meaning set forth in Section 2.8.

 

1.88         “ROFN Notice” shall have the meaning set forth in Section 2.8.

 

1.89         “Royalty Term” shall have the meaning set forth in Section 10.4(b).

 

1.90         “Segregate” means, with respect to a Business Program, to use
Commercially Reasonable Efforts to segregate the development, manufacture and
Commercialization activities relating to such Business Program from development,
manufacture and Commercialization activities with respect to any Products
licensed under this Agreement, including ensuring that: (a) personnel involved
in performing the development, manufacture or Commercialization of such Business
Program do have access to any material non-public plans or information relating
to the development, manufacture or Commercialization of any Products; (b)
personnel involved in materially performing the development, manufacture or
Commercialization of any Products in the Field under this Agreement have access
to non-public plans or information relating to the development, manufacture or
Commercialization of such Business Program; provided, that, in either case of
(a) or (b), management personnel may review and evaluate plans and information
regarding the development, manufacture and Commercialization of such Business
Program solely in connection with portfolio decision-making among product
opportunities; and (c) no Product IP, General IP or Joint IP is practiced or
used in the development, manufacture or commercialization of the Business
Program.

 

9

 

  

1.91         “SpePharm” shall have the meaning set forth in the introductory
paragraph hereof.

 

1.92         “SpePharm Development Plan” shall have the meaning set forth in
Section 4.3.

 

1.93         “SpePharm Excluded Rights” shall have the meaning set forth in
Section 2.10(b)(i).

 

1.94         “SpePharm Indemnitees” shall have the meaning set forth in Section
13.1.

 

1.95         “SpePharm IP” means all Patent Rights and Information Controlled by
SpePharm, its Affiliates or Sublicensees (to the extent SpePharm receives rights
from its Sublicensees) as of the date of termination of this Agreement, that is
necessary, or uniquely specific, for development, marketing, promotion,
importation, use, sale, offer for sale, distribution, manufacture, having
manufactured and otherwise commercializing the Product, but excludes General IP
and Joint IP.

 

1.96         “SpePharm Witholding Tax Action” shall have the meaning set forth
in Section 10.8(c).

 

1.97         “Sublicensee” shall have the meaning set forth in Section 2.2(a).

 

1.98         “Successor Entity” shall have the meaning set forth in Section
15.9(a)(viii).

 

1.99         “Supply Agreement” shall have the meaning set forth in Section 6.1.

 

1.100       “Term” shall have the meaning set forth in Section 15.1.

 

1.101       “Territory” shall mean, with respect to Company, the Company
Territory, and with respect to SpePharm, the Licensed Territory.

 

1.102       “Third Party” shall mean any entity other than Company, SpePharm,
Norgine or their respective Affiliates.

 

1.103       “Third Party Claims” shall have the meaning set forth in Section
13.1.

 

1.104       “Upstream Agreements” shall mean (i) that certain License Agreement
by and between Company and The Regents of the University of California effective
as of July 14, 2014, and (ii) that certain Amended and Restated License
Agreement by and between Company and The Regents of the University of California
effective as of July 14, 2014.

 

10

 





 

1.105     “U.S.” shall mean the United States of America, including all
possessions and territories thereof.

 

1.106     “U.S. Export Control Laws” shall mean all applicable U.S. laws and
regulations relating to the export or re-export of commodities, technologies, or
services, including, but not limited to, the Export Administration Act of 1979,
24 U.S.C. §§ 2401-2420, the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701-1706, the Trading with the Enemy Act, 50 U.S.C. §§ 1 et seq., the
Arms Export Control Act, 22 U.S.C. §§ 2778 and 2779, and the International
Boycott Provisions of Section 999 of the U.S. Internal Revenue Code of 1986.

 

1.107     “Valid Claim” shall mean, with respect to any country, a claim of a
pending patent application (which has been pending for five (5) years or less
from the date of filing of the earliest priority patent application to which
such pending patent application is entitled to claim benefit) or issued and
unexpired Patent Right (including any supplementary protection certificate or
patent term extension or the like), to the extent such claim has not been (a)
rejected, revoked, held invalid or unenforceable by a patent office, court or
other governmental agency of competent jurisdiction in a final and
non-appealable judgment (or judgment from which no appeal was taken within the
allowable time period) or (b) abandoned, surrendered, disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise.

 

1.108     “Weighted Average Price” shall mean total Net Sales of [*] divided by
the number of units of [*] sold, in each case across the referenced set of Major
EU Market Countries over the three (3) month period prior to the date of
calculation.

 

1.109     Interpretation. In this Agreement, unless otherwise specified:

 

(a)          “includes” and “including” shall mean respectively includes and
including without limitation;

 

(b)          unless the context otherwise requires, the word “or” shall be
deemed to include the word “and” (i.e., shall mean “and/or”);

 

(c)          words denoting the singular shall include the plural and vice versa
and words denoting any gender shall include all genders;

 

(d)          words such as “herein”, “hereof”, and “hereunder” refer to this
Agreement as a whole and not merely to the particular provision in which such
words appear; and

 

11

 

  

(e)          the Exhibits and other attachments form part of the operative
provision of this Agreement and references to this Agreement shall include
references to the Exhibits and attachments.

 

ARTICLE II – GRANT OF RIGHTS: LICENSE AND EXCLUSIVITY

 

2.1         License to SpePharm; Retained Rights

 

(a)          License Grant. Subject to the terms and conditions of this
Agreement (including Section 2.9), Company hereby grants to SpePharm and its
Affiliates (i) an exclusive (even as to Company and its Affiliates) right and
license, with the right to grant sublicenses in accordance with Section 2.2,
under the Company Patents, Company Know-How, Joint IP and Joint Study Data to
develop, market, promote, import, use, sell, offer for sale, keep (whether for
sale or otherwise), distribute and otherwise Commercialize the Product, in each
case in the Field and in the Licensed Territory, and (ii) a co-exclusive (with
Company and its Affiliates) right and license in the Licensed Territory, and
non-exclusive right and license outside of the Licensed Territory, with the
right to grant sublicenses in accordance with Section 2.2, under the Company
Patents, Company Know-How, Joint IP and Joint Study Data to, manufacture and
have manufactured the Product for the Field for the Licensed Territory. The
license granted to SpePharm’s Affiliates under this Section 2.1(a) shall
terminate when and if such entity is no longer an Affiliate of SpePharm.

 

(b)          Company Retained Rights. Notwithstanding the rights granted to
SpePharm and its Affiliates in Section 2.1(a), Company retains all rights and
interests other than expressly granted under this Agreement, including without
limitation, rights to: (i) manufacture and have manufactured the Product
worldwide; (ii) conduct the activities specified in Section 4.2 hereunder; (iii)
subject to Section 4.4, conduct or have conducted clinical trials and other
studies in the Licensed Territory for the generation of data in support of
regulatory submissions to the Regulatory Authorities in the Company Territory;
and (iv) subject to Section 4.4, conduct activities in the Licensed Territory
with respect to the research, development, and manufacture of the Product, for
use and commercialization in the Company Territory.

 

2.2         Sublicense Rights. [*].

 

2.3         Negative Covenant. SpePharm covenants that it will not, and it will
not grant a license to or otherwise authorize any of its Affiliates or
Sublicensees to, use or practice any Company Patents and Company Know-How
outside the scope of the license granted to it under Section 2.1(a) above.

 

2.4         No Implied Rights. Except for the licenses and rights expressly
granted under this Agreement, no right, title or interest with respect to the
Product or any other intellectual property interest, by implication or
otherwise, under any trademarks, Information and/or Patent Rights owned or
Controlled by Company is granted by Company to SpePharm hereunder.

 

12

 



 

2.5         Upstream Agreement. The Company Patents sublicensed under Section
2.1 are licensed to Company pursuant to the Upstream Agreements. SpePharm
covenants to comply and cause its Sublicensees to comply with the material terms
of the Upstream Agreements as applicable to Sublicensees in all material
respects, current copies of which have been provided to SpePharm as of the
Effective Date. Company acknowledges that SpePharm’s and its Sublicensees’
compliance with its diligence obligations expressly set forth in this Agreement
shall satisfy the requirements of the preceding sentence with respect to
diligence obligations applicable to Sublicensees under the Upstream Agreements,
if any. SpePharm acknowledges and agrees that its sublicense rights with respect
to such Company Patents under this Agreement are at all times subject to, and
limited by, the applicable terms of the Upstream Agreements (including the scope
of the licenses granted to Company) and in the event of any inconsistency
between this Agreement and the applicable Upstream Agreement, the Upstream
Agreements shall control (without limitation of the preceding sentence). Company
shall not amend or agree to amend any terms or conditions of the Upstream
Agreements in any manner that would adversely affect the rights granted to
SpePharm in the Licensed Territory under this Agreement without the prior
written consent of SpePharm. Company further agrees that it shall not terminate
either Upstream Agreement, without the prior written consent of SpePharm.
Company shall comply with all material terms of the Upstream Agreements in all
material respects, and shall timely make all payments required to be made
thereunder, provided that Company shall not be in breach of the foregoing
obligations to the extent that Company’s failure to comply results from
SpePharm’s non-compliance with the terms of the Upstream Agreements as required
under this Section 2.5. For avoidance of doubt, Company is solely responsible
for any payment obligations under the Upstream Agreements. Company shall notify
SpePharm when it has received any notice from any Third Party that is a party to
the Upstream Agreements stating that such Third Party intends to terminate or is
terminating any of the Upstream Agreements. Company shall further notify
SpePharm of any issue of which Company is aware that has given or could
reasonably be expected to give rise to a material dispute under either Upstream
Agreement. [*].

 

2.6         Exclusivity.

 

(a)          During the Term, SpePharm shall not, and shall cause its Affiliates
not to, directly or indirectly, by itself or with a Third Party, develop,
promote, market, import, use, sell, offer for sale, distribute or otherwise
commercialize anywhere in the Licensed Territory any product for [*] (except for
any Product under this Agreement).

 

13

 



 

(b)          During the Term, Company shall not, and shall cause its Affiliates
not to, directly or indirectly, by itself or with a Third Party, develop,
promote, market, import, use, sell, offer for sale, distribute or otherwise
commercialize anywhere in the Licensed Territory any product for [*]; provided
that the foregoing restriction shall not apply to any development of the Product
under this Agreement (to the extent permitted hereunder) or product that was
offered and not licensed to SpePharm under Section 2.8.

 

(c)          Notwithstanding this Section 2.6, if a Business Combination occurs
with respect to SpePharm or any of its Affiliates, and the Third Party (or any
of such Third Party’s Affiliates or any successors or assigns of such Third
Party or such Third Party’s Affiliates immediately prior to such Business
Combination) has a program that existed prior to, or was planned prior to and is
demonstrably to be implemented shortly after, or would be developed
independently of any intellectual property licensed hereunder after, the
Business Combination that would otherwise violate this Section 2.6 (a “Business
Program”), then such Third Party or any of such Third Party’s Affiliates or any
successors or assigns of such Third Party or such Third Party’s Affiliates,
including SpePharm and its Affiliates as of the Business Combination, as
applicable, will be permitted to continue such Business Program after such
Business Combination and such continuation will not constitute a violation of
this Section 2.6 so long as such Third Party acquirer or the Third Party
acquirer’s Affiliate Segregates the Business Program. [*].

 

(d)          Notwithstanding this Section 2.6, if a Business Combination occurs
with respect to Company and the Third Party (or any of such Third Party’s
Affiliates or any successors or assigns of such Third Party or such Third
Party’s Affiliates immediately prior to such Business Combination) has a
Business Program that existed prior to, or was planned prior to and is
demonstrably to be implemented shortly after the Business Combination, or would
be developed independently of any intellectual property licensed hereunder
after, then such Third Party or any of such Third Party’s Affiliates or any
successors or assigns of such Third Party or such Third Party’s Affiliates,
including Company and its Affiliates as of the Business Combination, as
applicable, will be permitted to continue such Business Program after such
Business Combination and such continuation will not constitute a violation of
this Section 2.6 so long as such Third Party acquirer or the Third Party
acquirer’s Affiliate Segregates the Business Program; provided that, at
SpePharm’s election, the JMC shall be dissolved and/or SpePharm shall have final
decision making authority with respect to all matters for which the JMC had
review rights or responsibility, provided that the last paragraph of Section 3.1
shall continue to apply.

 

(e)          If SpePharm or any of its Affiliates acquires a Third Party
(including by merger or consolidation) so that such Third Party becomes an
Affiliate over which SpePharm or such Affiliate has control (as defined in
Section 1.5), or SpePharm or any of its Affiliates acquires all or substantially
all of the assets of a Third Party (including any subsidiaries or divisions
thereof), and the Third Party (or any of such Third Party’s Affiliates or any
successors or assigns of such Third Party or such Third Party’s Affiliates
immediately prior to such Business Combination) has, or the acquired assets
contain, as applicable, a Business Program, then SpePharm shall promptly notify
Company of such Business Program within five (5) days after such Business
Combination and SpePharm and/or such Third Party (or any of such Third Party’s
Affiliates or any successors or assigns of such Third Party or such Third
Party’s Affiliates), as applicable, will [*].

 

14

 



 

(f)          If Company or any of its Affiliates acquires a Third Party
(including by merger or consolidation) so that such Third Party becomes an
Affiliate over which Company or such Affiliate has control (as defined in
Section 1.5), or Company or any of its Affiliates acquires all or substantially
all of the assets of a Third Party (including any subsidiaries or divisions
thereof), and the Third Party (or any of such Third Party’s Affiliates or any
successors or assigns of such Third Party or such Third Party’s Affiliates
immediately prior to such Business Combination) has, or the acquired assets
contain, as applicable, a Business Program, then Company shall promptly notify
SpePharm of such Business Program within five (5) days after such Business
Combination and Company and/or such Third Party (or any of such Third Party’s
Affiliates or any successors or assigns of such Third Party or such Third
Party’s Affiliates) will [*].

 

(g)          Each Party acknowledges and agrees that the restrictions set forth
in this Section 2.6 are considered by the Parties to be reasonable for the
purposes of protecting the goodwill and value of the other Party’s business.
Each Party acknowledges that the other Party may be irreparably harmed and that
monetary damages may not provide an adequate remedy to the other Party in the
event the covenants contained in this Section 2.6 were not complied with in
accordance with their terms. Accordingly, each Party agrees that any breach by
it of any provision of this Section 2.6 shall entitle the other Party to,
without limit any other rights it may have, injunctive and other equitable
relief to secure the enforcement of these provisions, in addition to any other
remedies (including damages) which may be available to the other Party.

 

(h)          It is the desire and intent of the Parties that the provisions of
this Section 2.6 be enforced to the fullest extent permissible under the laws
and public policies of each jurisdiction in which enforcement is sought. If any
provisions of this Section 2.6 relating to the time period, scope of activities
or geographic area of restrictions is declared by a court of competent
jurisdiction to exceed the maximum permissible time period, scope of activities
or geographic area, as the case may be, the time period, scope of activities or
geographic area shall be reduced to the maximum which such court deems
enforceable. If any provisions of this Section 2.6 other than those described in
the preceding sentence are adjudicated to be invalid or unenforceable, the
invalid or unenforceable provisions shall be deemed amended (with respect only
to the jurisdiction in which such adjudication is made) in such manner as to
render them enforceable and to effectuate as nearly as possible the original
intentions and agreement of the Parties.

 

15

 



 

2.7         Cross-Territorial Restrictions.

 

(a)          Unless otherwise expressly authorized by Company in writing,
SpePharm shall not (i) actively seek prospective purchasers for the Product for
use in the Company Territory; (ii) engage in any advertising or promotional
activities relating to the Product directed primarily to prospective purchasers
for use in the Company Territory; or (iii) solicit orders from any prospective
purchaser for sale and use in the Company Territory. If SpePharm receives any
order from a prospective purchaser in the Company Territory, SpePharm shall
promptly refer that order to Company and shall not accept any such orders.
SpePharm shall not sell any Product to a purchaser if SpePharm knows that such
purchaser intends to resell or otherwise distribute or provide such Product to a
prospective purchaser for use in the Company Territory.

 

(b)          Unless otherwise expressly authorized by SpePharm in writing,
Company shall not (i) actively seek prospective purchasers for the Product for
use in the Licensed Territory; (ii) engage in any advertising or promotional
activities relating to the Product directed primarily to prospective purchasers
for use in the Licensed Territory; or (iii) solicit orders from any prospective
purchaser for sale and use in the Licensed Territory. If Company receives any
order from a prospective purchaser in the Licensed Territory, Company shall
promptly refer that order to SpePharm and shall not accept any such orders.
Company shall not sell any Product to a purchaser if Company knows that such
purchaser intends to resell or otherwise distribute or provide such Product to a
prospective purchaser for use in the Licensed Territory.

 

2.8         ROFN for Additional Products. Company hereby grants to SpePharm the
first right to negotiate for the exclusive rights to market, sell, distribute
and commercialize in the Licensed Territory any imaging agent for [*] Controlled
by Company or any of its Affiliates during the Term (the “Additional Products”)
(the “ROFN”) in accordance with this Section 2.8. In the event that Company or
any of its Affiliates proposes to, directly or indirectly, enter into, a license
or other arrangement with a Third Party at any time during the Term pursuant to
which such Third Party would receive rights to market, sell, distribute and/or
commercialize any Additional Product (an “Additional Product License”), then
Company shall so notify SpePharm in writing (the “ROFN Notice”) prior to
engaging in any such activities. For clarity, Company shall notify SpePharm upon
receipt of, or prior to entering into discussions or a binding commitment with
respect to, an unsolicited offer or proposal for an Additional Product License
from a Third Party. If within thirty (30) days of receiving the ROFN Notice,
SpePharm notifies Company in writing that it wishes to exercise its ROFN, the
Parties shall negotiate in good faith on an exclusive basis for a period not to
exceed ninety (90) days after Company’s receipt of such written notification. If
the Parties reach agreement on the terms to include such Additional Product
under this Agreement, the Parties shall amend this Agreement based upon the
agreed upon terms. If, at the end of the 90-day period, Company and SpePharm are
unable to reach agreement on such terms, Company shall be free to enter into an
Additional Product License for such Additional Product and Company shall have no
further obligation to SpePharm with respect to such Additional Product. For
clarity, (a) an agreement with a contractor, contract research organization,
contract manufacturer or other Third Party which agreement provides solely for
the performance of contract services on behalf of Company, shall not be subject
to this Section 2.8; and (b) this Section 2.8 shall not be triggered by a
Business Combination of Company, or an assignment or transfer of this Agreement
or any right or obligation hereunder to a Third Party pursuant to Section 17.8.
In the event Company is acquired by a Third Party in connection with a Business
Combination, the terms of this Section 2.8 will no longer apply.

 

16

 



 

2.9         Additional Indications.

 

(a)          In the event that either Party or its Affiliates is interested in
developing a Product for an indication other than the Initial Indication (each
an “Additional Indication”), it shall propose such development to the JMC for
discussion by the Parties. If the other Party indicates, within sixty (60)
business days of such proposal for development by the other Party (the “AI
Notice Period”), it is interested in jointly developing the Product for the
Additional Indication with the first Party, the Parties agree to negotiate the
terms of such development, including a development plan that would satisfy the
requirements of the FDA and EMA for such Additional Indication, the roles and
responsibilities of the Parties in such development and the sharing of costs and
expenses that would be incurred by the Parties in developing the Product for
such Additional Indication. The Parties agree that such negotiations shall occur
for at least sixty (60) days after the other Party referenced above has
indicated its interest in the Additional Indication, or for such other period of
time mutually agreed by the Parties (“Negotiation Period”). If the Parties reach
mutual agreement on such terms, the Parties shall document such agreement in
writing.

 

(b)          If the Parties do not reach agreement on terms for developing the
Product for the Additional Indication within the Negotiation Period, or if a
Party has indicated it is not interested in, or has failed to indicate (within
the AI Notice Period) it is interested in, jointly developing with the other
Party the Product for the Additional Indication, then each Party shall have the
right to independently develop the Product for such Additional Indication for
its respective Territory, provided that, notwithstanding anything to the
contrary in this Agreement (including Sections 2.1 and 11.1(f)):

 

(i)          such right to independently develop the Product is subject to, and
without limitation of, Section 4.4;

 

(ii)         any and all Information (including raw clinical data and
manufacturing information) generated by or on behalf of such Party (the
“Developing Party”) or its Affiliates or licensees or sublicensees in the
conduct of the development and commercialization of the Product in and for the
Additional Indication (“Excluded Information”) shall be excluded from any and
all licenses and other rights granted to the other Party (the “Non-Developing
Party”) under this Agreement, provided that if such Excluded Information was
generated in the conduct of development and/or commercialization of the Product
in and for (A) the Additional Indication and (B) either (1) the Initial
Indication or (2) a different Additional Indication which the Parties have
mutually agreed to develop pursuant to Section 2.9(a) above, then the Excluded
Information shall not be excluded from the license and other rights granted to
the Non-Developing Party with respect to the Initial Indication and such
different Additional Indication;

 

17

 

  

(iii)        the Non-Developing Party and its Affiliates and licensees and
sublicensees shall have no right to, and shall not, refer to, rely upon or
otherwise make any use of any Excluded Information, or any Regulatory Materials
for the Product for the Additional Indication that are Controlled by the
Developing Party or its Affiliates or licensees or sublicensees (“Excluded
Regulatory Materials”), other than (A) solely as necessary to comply with any
safety reporting obligations of a Regulatory Authority and (B) with respect to
the Initial Indication and any different Additional Indications which the
Parties have mutually agreed to develop pursuant to Section 2.9(a) above;

 

(iv)        subject to the RA Field Licensee’s rights in the RA Field under the
RA Field License Agreement, neither Party nor any of its Affiliates or licensees
or sublicensees shall seek or obtain any Product Approval for the Product for
the Additional Indication in the Developing Party’s Territory; and

 

(v)         for avoidance of doubt, subject to clauses (ii) and (iii) above, the
Field shall continue to include the Additional Indication, including for
purposes of the licenses granted to SpePharm and its Affiliates under Section
2.1 for the Licensed Territory.

 

If a Non-Developing Party desires to obtain access to any Excluded Information
or Excluded Regulatory Materials, the Developing Party agrees to negotiate in
good faith the terms of such access, including the consideration to be paid by
the Non-Developing Party for such access.

 

For purposes of this Section 2.9(b), references to “licensees,” when referring
to Company’s licensees, shall not include SpePharm or its Affiliates.

 

2.10       RA Field.

 

(a)          [*].

 

(b)          Notwithstanding anything to the contrary herein:

 

18

 

  

(i)          RA Field Licensee shall not have, and Company and its Affiliates
and other licensees (excluding SpePharm and its Affiliates) shall not have in
the RA Field, any license, sublicense or other rights (including any right to
reference or rely upon) to or under, directly or indirectly, any (A)
Information, Confidential Information or Patent Rights Controlled (other than
where Controlled as a result of the licenses granted under Section 2.1) by
SpePharm or any of its Affiliates or licensees or sublicensees (including any
General IP), (B) any Product IP, (C) any Information generated under this
Agreement from clinical studies funded (in whole or in part) by SpePharm or any
of its Affiliates), (D) any Regulatory Materials owned, held or possessed by
SpePharm or any of its Affiliates or licensees or sublicensees, including any
Product Approvals for any Product in the Licensed Territory, but excluding
Product Approvals, Regulatory Data and Regulatory Materials assigned or licensed
by Company to SpePharm under this Agreement, ((A) through (D) collectively, the
“SpePharm Excluded Rights”); or (E) the Product Marks;

 

(ii)         neither Company nor any of its Affiliates or any other Person
acting by, for or through them, shall, directly or indirectly, (A) grant or
otherwise convey to the RA Field Licensee any license, sublicense or other
rights (including any right to reference or rely upon) to or under any SpePharm
Excluded Rights or any Product Marks, or (B) disclose or otherwise make
available any SpePharm Excluded Rights to the RA Field Licensee;

 

(iii)        neither Company nor any of its Affiliates or licensees or
sublicensees (other than the RA Field Licensee pursuant to the RA Field License
Agreement) shall, directly or indirectly, sell, distribute or otherwise
Commercialize the Product in or for the RA Field in the Licensed Territory;

 

(iv)        if the RA Field Licensee, directly or indirectly, sells, distributes
or otherwise Commercializes the Product in any country of the Initial Territory,
such Product shall be deemed a Generic Product for each and every country of the
Initial Territory, and Section 10.4(c) shall apply for as long as such sale,
distribution or Commercialization continues;

 

(v)         if the RA Field Licensee, directly or indirectly, sells, distributes
or otherwise Commercializes the Product in any country of the Expanded
Territory, such Product shall be deemed a Generic Product for such country of
the Expanded Territory, and Section 10.4(c) shall apply for as long as such
sale, distribution or Commercialization continues; and

 

(vi)        if the RA Field Licensee, directly or indirectly, sells, distributes
or otherwise Commercializes the Product in any country of the Licensed
Territory, SpePharm’s obligation to pay any milestone payments under Sections
10.2 and 10.3 that come due after the first date of such sale, distribution or
Commercialization, shall terminate.

 

19

 

 

 

2.11       Expanded Territory. [*] after the Effective Date, SpePharm shall
provide Company with a development plan for each of [*]. Each such plan shall
include those activities designed to obtain Product Approval in a timely manner
consistent with the exercise of Commercially Reasonable Efforts and will include
the initiation of material development activities, consistent with Commercially
Reasonable Efforts, not later than [*] from the date of such plan. From time to
time during the Term, SpePharm shall have the right to make Commercially
Reasonable amendments to such development plans. SpePharm will provide any
proposed amendments to the JMC for its review, and will reasonably consider any
comments from the JMC with respect to such amendments. SpePharm will update the
JMC from time to time on its plans to develop the Product in the Expanded
Territory countries aside from [*]. The Licensed Territory shall be redefined to
exclude [*] where SpePharm does not provide a development plan for such country
in accordance with this Section 2.11, and such redefinition of the Licensed
Territory shall constitute Company’s sole remedy for such non-provision of such
development plan.

 

ARTICLE III – GOVERNANCE

 

3.1         Joint Management Committee.

 

(a)          Promptly after the Effective Date the Parties will establish a
joint management committee (“JMC”) composed of at least three (3)
representatives from each Party, that number not necessarily required to be the
same for each Party. Each Party may change its representatives on the JMC from
time to time, in its sole discretion, effective upon notice to the other Party
of such change. These representatives shall have appropriate experience and
knowledge. The JMC shall coordinate the activities of the Parties under this
Agreement and discuss measures facilitating the Product’s successful development
and Commercialization in the Licensed Territory. Upon written notice to the
other Party, either Party may invite a reasonable number of non-member
representatives (including, without limitation, its employees or non-employee
professional representatives), who have a reasonable purpose for attending such
meeting or portion of such meeting and are bound to obligations of
confidentiality at least as protective as those set forth in this Agreement.

 

(b)          Meetings. The JMC shall meet at least on a semi-annual basis and at
such other times as the Parties may agree. Meetings shall be held at such dates
and locations as are mutually agreed, and may be held in person, by
teleconference or videoconference. The Parties agree that the costs incurred by
each Party in connection with its participation at any meetings under this
Section 3.1 shall be borne solely by such Party.

 

(c)          Role of the JMC. Subject to the foregoing, the JMC shall be
responsible for:

 

20

 

  

(i)          reviewing and discussing the strategy for obtaining Product
Approval and for reviewing strategic Regulatory Materials, as needed, including
Product Approval filings, for the Product in the Licensed Territory;

 

(ii)         reviewing and discussing the development, manufacturing, marketing,
distribution and Commercialization of the Product in the Licensed Territory,
including (A) any Chemistry, Manufacturing and Controls (“CMC”) work which may
be required or necessary for the approval of [*] by the EMA and (B) the
Commercialization Plan;

 

(iii)        reviewing and discussing progress of the clinical trials required
to fulfill Paediatric Investigation Plans agreed with the FDA and EMA;

 

(iv)        reviewing and discussing clinical trials involving the Product
(including market access trials) conducted in the Licensed Territory;

 

(v)         reviewing and discussing the Company Development Plan and SpePharm
Development Plan;

 

(vi)        establishing such joint subcommittees or committees as the Parties
may agree in writing as necessary to achieve the objectives and intent of this
Agreement; and

 

(vii)       performing such other functions as agreed by the Parties in writing.

 

Notwithstanding any other provision of this Section 3.1, the JMC shall have only
the powers assigned expressly to it in this Section 3.1 and elsewhere in this
Agreement.

 

(d)          Quorum and Decision-Making. The quorum for meetings of the JMC
shall be two (2) representatives from each Party. At any meeting, the JMC
members from each respective Party shall have one (1) aggregate vote,
irrespective of the number of representatives from each Party actually in
attendance of the meeting. No decision of the JMC shall be made unless both
Parties have voted in favor thereof.

 

(e)          Chair. Unless otherwise mutually agreed between the Parties, the
chair of the JMC shall alternate between representatives of each of the Parties
at each meeting of the JMC. The first chair of the JMC shall be a representative
of SpePharm.

 

(f)          Decision-Making. If the JMC cannot unanimously resolve a
disagreement within thirty (30) days after first addressing such a matter,
either Party may, by written notice to the other Party, have such dispute
referred to the Chief Operating Officer or closest equivalent (“Relevant
Executive Member”) of each Party or their designees for attempted resolution by
good faith negotiations within thirty (30) days after such notice is received.
If the Relevant Executive Members are unable to agree on any matter or resolve
any issue referred to it within fifteen (15) days after such matter was referred
to them, or in such longer period as the Parties may agree, such dispute shall
be referred to the Chief Executive Officer of each Party or their designees for
attempted resolution by good faith negotiations within fifteen (15) days after
such notice is received; provided, however, that each of the Parties shall have
the final decision-making authority and discretion with respect to the following
matters, as and to the extent set forth in this Agreement:

 

21

 

  

(i)          SpePharm’s Decision. SpePharm shall have the authority and
discretion to decide any matter (A) related to (i) except as provided in Section
3.1(f)(ii)(B), development of the Product in the Licensed Territory, and
Regulatory Materials, Product Approvals and regulatory matters concerning the
Product in the Licensed Territory, (ii) conduct of any clinical trials involving
the Product to be conducted in the Licensed Territory (including any clinical
trials which may be done for market access and pricing and reimbursement
purposes for the Products in the Licensed Territory); and (iii) the
Commercialization of the Product within the Licensed Territory, including the
Commercialization Plan (but excluding the training to be provided pursuant to
Section 9.2(a), which shall require mutual agreement of the Parties); (B)
related to CMC work which may be required or necessary for Product Approval of
the Product in the Licensed Territory after the first Product Approval of [*] in
the Licensed Territory by the EMA; and (C) related to seeking Product Approval
for [*] in the Expanded Territory and maintaining Product Approvals for the
Product, in the Licensed Territory; and (D) related to activities in the
Licensed Territory that could reasonably be deemed to have a material adverse
effect on the Commercialization of the Product in the Field, in the Licensed
Territory.

 

(ii)         Company’s Decision. Company shall have the authority and discretion
to decide (A) any matter relating to the development, manufacture or
commercialization of the Product in the Company Territory; and/or (B) the
conduct of CMC work which may be required or necessary for the first Product
Approval of [*] in the Licensed Territory by the EMA.

 

Notwithstanding the foregoing, the Party having final decision-making authority
under this Section 3.1(f) shall not have the right to exercise its final
decision-making authority to unilaterally: (1) determine that it has fulfilled
any obligations under this Agreement or that the other Party has breached any
obligation under this Agreement, (2) determine that a milestone event required
for the payment of a milestone payment has or has not occurred, (3) make a
decision that is expressly stated to require the mutual agreement of the Parties
(which, for clarity, does not encompass matters to be approved by the JMC), (4)
otherwise expand its rights or reduce its obligations under this Agreement, (5)
determine any issue in a manner that would conflict with the terms and
conditions of this Agreement, or (6) require Company to make any expenditures or
conduct any activities not otherwise specified in the Company Development Plan
or require SpePharm to make any expenditures or conduct any activities not
otherwise specified in the SpePharm Development Plan.

 

22

 

  

ARTICLE IV – PRODUCT DEVELOPMENT

 

4.1         Product Development. Subject to the terms of this Agreement,
SpePharm will be responsible for the development of the Product in the Licensed
Territory except as expressly assigned to Company.

 

4.2         Development Responsibilities of Company. Company shall be
responsible, at its sole cost and expense (except as provided in Section
4.2(b)), for the following activities for the Product for the Licensed
Territory:

 

(a)          designing and conducting, in accordance with Applicable Laws and
protocols mutually agreed by the Parties, any non-clinical and clinical trials
which may be required for Product Approval (excluding pricing and reimbursement
approval) of the Products in the Initial Territory by any Regulatory
Authorities;

 

(b)          designing and conducting, in accordance with Applicable Laws and
protocols mutually agreed by the Parties, any clinical trials which may be
required to fulfill Paediatric Investigation Plans agreed with the EMA (“PIP
Trials”); provided that Company and SpePharm will share equally in the
out-of-pocket costs and expenses of any such PIP Trials, as will be mutually
agreed by the Parties in writing prior to the commencement of such PIP Trials,
with SpePharm’s share not to exceed [*]; and

 

(c)          conducting any CMC work which may be required or necessary for the
first Product Approval of [*] by the EMA in the Licensed Territory and as may be
required or necessary in connection with the supply of Product to SpePharm under
the Supply Agreement;

 

in each case subject to review by and discussion at the JMC.

 

The development plan detailing the foregoing development activities is attached
hereto as Exhibit G (the “Company Development Plan”). From time to time during
the Term, Company shall have the right to amend the then-current Company
Development Plan. Company will provide any proposed amendments to the JMC for
its review, and will reasonably consider any comments from the JMC with respect
to such amendments. Company shall use Commercially Reasonable Efforts to conduct
the development activities set forth in the Company Development Plan.

 

23

 

  

4.3         Development Responsibilities of SpePharm. SpePharm shall be
responsible, at its sole cost and expense, for:

 

(a)          designing and conducting any clinical trials required or necessary
for market access and pricing and reimbursement purposes for the Products in the
Licensed Territory;

 

(b)          providing reasonable requested advice and expertise to Company with
respect to CMC work conducted by Company which may be required or necessary for
the first Product Approval of [*] by the EMA in the Licensed Territory;

 

(c)          conducting any CMC work which may be required or necessary for
Product Approvals after the first Product Approval of [*] by the EMA in the
Licensed Territory, except as provided in Section 4.2(c); and

 

(d)          using Commercially Reasonable Efforts to conduct other Commercially
Reasonable development activities (other than those that are Company’s
responsibility pursuant to Section 4.2) that may be required or necessary to
obtain Product Approvals for [*] in the Licensed Territory.

 

[*], SpePharm shall prepare a plan setting forth the development activities
(including any market access or other studies) that will be conducted by
SpePharm for the Initial Territory pursuant to this Section 4.3 (the “SpePharm
Development Plan”). From time to time during the Term, SpePharm shall have the
right to amend the then-current SpePharm Development Plan. SpePharm will provide
any proposed amendments to the JMC for its review, and will reasonably consider
any comments from the JMC with respect to such amendments. SpePharm shall use
Commercially Reasonable Efforts to conduct the development activities set forth
in the SpePharm Development Plan. Without limiting the generality of the
foregoing, the Parties shall review and discuss, through the JMC, a schedule for
filing of regulatory applications for such Product Approvals in such countries.

 

In the event that SpePharm determines that it is not Commercially Reasonable to
file a regulatory application for Product Approval for the Product or
Commercialize the Product, in any particular country in the Licensed Territory,
then SpePharm shall promptly discuss such matter with the JMC.

 

24

 

  

4.4         Clinical Trials.

 

(a)          The Parties shall discuss, at the JMC, the conduct by SpePharm of
market access studies for use in generating pricing and reimbursement data for
the Product in the Licensed Territory.

 

(b)          If SpePharm intends to initiate and conduct any investigator led
trials or clinical trials necessary or desirable to seek and maintain Product
Approvals for the Product in the Licensed Territory, SpePharm shall discuss such
trials with Company reasonably in advance of their initiation and shall in good
faith consider Company’s reasonable comments and suggestions in respect thereof.

 

(c)          Except for any clinical trials required to be conducted by Company
pursuant to Section 4.2, neither Company nor its Affiliates or licensees may
sponsor or conduct any investigator led trials or clinical trials involving the
Product in the Licensed Territory without SpePharm’s prior written approval
(such approval not to be unreasonably withheld, delayed or conditioned).

 

(d)          If Company or its Affiliates or licensees sponsor or conduct any
investigator led trials or clinical trials involving the Product in the Company
Territory, Company agrees to discuss and review such trials at the JMC (provided
that neither SpePharm nor the JMC shall have any approval rights, and all
decisions regarding such trials shall be in Company’s sole discretion).

 

4.5         Product Development Activities. Each Party agrees that it shall
consult with and keep the other Party reasonably apprised of the developing
Party’s conduct, directly or indirectly, of any clinical development activity
using the Product in its respective Territory, including the evaluation of the
Product for use in additional fields or applications.

 

4.6         Records; Information Sharing; Right of Reference.

 

(a)          Records, Data and Information. Each Party shall maintain complete,
current and accurate records of all work conducted by it under this Agreement
and all data and other Information resulting from the performance of such
activities in sufficient detail and in a good scientific manner appropriate for
patent and regulatory purposes.

 

25

 

  

(b)          Data Generated by SpePharm. Subject to Sections 2.9 and 2.10,
SpePharm shall promptly provide Company with copies of final reports and of all
Information (including raw clinical data) generated by or on behalf of SpePharm
or its Affiliates or Sublicensees in conducting any activities under this
Agreement that are Controlled by SpePharm and are necessary or useful for the
development, manufacture or Commercialization of the Product. SpePharm shall
provide such Information to Company as soon as reasonably practical and through
information sharing procedures to be established by mutual agreement of the
Parties. Notwithstanding any other provision of this Agreement to the contrary,
SpePharm acknowledges and agrees that, subject to Sections 2.9 and 2.10, Company
may disclose any and all such Information to Company’s Affiliates and licensees
and that Company and such Affiliates and licensees may use, free of charge, any
such Information solely for (i) the research, development, manufacture and
commercialization of the Product in the Company Territory, and (ii) the
research, development, manufacture and commercialization of any product
controlled by Company (other than the Product in the Licensed Territory) as of
the Effective Date or during the Term.

 

(c)          Data Generated by Company. Subject to Section 2.9, Company shall
promptly provide SpePharm with copies of final reports and of all Information
(including raw clinical data and manufacturing information) generated by or on
behalf of Company or its Affiliates or licensees prior to the Effective Date as
well as during the Term in the conduct of the development and commercialization
of the Product that are necessary or useful for the development, Product
Approval or Commercialization of the Product in the Field by SpePharm for the
Licensed Territory. Company shall provide such Information to SpePharm as soon
as reasonably practical and through information sharing procedures to be
established by mutual agreement of the Parties. Notwithstanding any other
provision of this Agreement to the contrary, Company acknowledges and agrees
that, subject to Section 2.9, SpePharm may disclose any and all such Information
with SpePharm’s Affiliates and Sublicensees and that SpePharm and such
Affiliates and Sublicensees may use, free of charge, any such Information solely
for the research, development, manufacture and commercialization of the Product
in the Licensed Territory.

 

(d)          Right of Reference. Subject to Section 2.9, Company hereby grants
to SpePharm, its Affiliates and Sublicensees a Right of Reference to all
Regulatory Data and all Regulatory Materials Controlled by Company or its
Affiliates relating to the Product solely to the extent necessary or useful to
develop, manufacture, market, promote, use, sell, distribute and Commercialize
the Product in the Field in or for the Licensed Territory, consistent with the
terms of this Agreement. Subject to Sections 2.9 and 2.10, SpePharm hereby
grants to Company, its Affiliates and licensees a Right of Reference to all
Regulatory Data and Regulatory Materials Controlled by SpePharm or its
Affiliates relating to the Product solely to the extent necessary or useful to
develop, manufacture, market, promote, use, sell, distribute and Commercialize
the Product in or for the Company Territory. Each Party shall provide a signed
statement regarding the foregoing, if requested by the other Party, in
accordance with 21 C.F.R. § 314.50(g)(3) (or any analogous Applicable Laws
recognized outside of the United States).

 

26

 

  

ARTICLE V – REGULATORY MATTERS; PHARMACOVIGILANCE

 

5.1         Transfer of Existing Product Approvals. The Parties shall take, and
shall cause their Affiliates to take, such actions as are reasonably necessary
to transfer Product Approvals for Product 1 [*] to SpePharm or an Affiliate
designated by SpePharm within three (3) months after the receipt of Product
Approval for [*] in the Initial Territory, including Company providing all
Regulatory Data to SpePharm that is required to be submitted to Regulatory
Authorities in connection with SpePharm’s or its designated Affiliate’s
application to assume such Product Approvals. Each Party shall be responsible
for its own costs and expenses incurred in connection with such transfer,
provided that SpePharm shall be responsible for any fees payable to Regulatory
Authorities in connection with such transfer. Until transfer of the Product
Approvals for Product 1 to SpePharm, or in the event of failure to transfer such
Product Approvals to SpePharm or its designated Affiliate, Company hereby
consents and grants to SpePharm and its Affiliates the right to access and
reference (without any further action required on the part of Company, whose
authorization to file this consent with any Regulatory Authority is hereby
granted) any such Product Approval.

 

5.2         Preparation and Filing of Product Approvals for [*].

 

(a)          Product Approval for Product 1 has been obtained as of the
Effective Date in the Initial Territory. Subject to SpePharm’s input and final
approval (not to be unreasonably withheld), Company shall, at its expense,
prepare submission-ready Regulatory Materials to obtain Product Approvals for
the Initial Indication for [*] in the Initial Territory and file all such
Regulatory Materials to obtain such Product Approvals in the Initial Territory.
SpePharm shall provide Company with such advice and reasonable consultation and
assistance as may be requested by Company in connection with the foregoing
activities.

 

(b)          SpePharm, at its expense, shall be responsible for preparing and
filing all Regulatory Approvals to obtain Product Approvals for the Initial
Indication for [*] in the Expanded Territory. Company shall provide SpePharm
with such advice and reasonable consultation and assistance as may be requested
by SpePharm in connection with the foregoing activities, including supplying to
SpePharm copies of all Regulatory Data and Regulatory Materials possessed by
Company and its Affiliates and licensees.

 

(c)          SpePharm shall, at its expense, use Commercially Reasonable Efforts
to obtain, in consultation with Company through the JMC, Product Approvals for
the Initial Indication for [*] in the Expanded Territory in those countries of
the Expanded Territory where it is Commercially Reasonable to do so (subject to
Section 2.11).

 

27

 



 

5.3         Maintenance of Product Approvals.

 

(a)          After transfer of each Product Approval in the Licensed Territory
to SpePharm or its designated Affiliate, or obtaining of each Product Approval
in the Licensed Territory by SpePharm or its designated Affiliate, SpePharm or
such designated Affiliate shall use Commercially Reasonable Efforts to maintain,
in consultation with Company through the JMC, such Product Approvals. SpePharm
shall be responsible for all costs and expenses incurred in maintaining such
Product Approvals, including amounts required to be paid to Regulatory
Authorities, but excluding any costs and expenses incurred by Company or its
Affiliates.

 

(b)          As between the Parties, all Product Approvals for the Product in
the Licensed Territory shall be in the name of SpePharm or its designated
Affiliate, and shall indicate SpePharm or such designated Affiliate is the
holder of such Product Approvals. SpePharm shall be responsible for obtaining
and maintaining any other approvals, permits or licenses necessary for its
distribution, promotion, and sale of the Product in the Licensed Territory.

 

5.4         Review of Regulatory Materials; Communications with Regulatory
Authorities.

 

(a)          Company shall provide to SpePharm for its review and comment any
proposed material Regulatory Materials to be submitted (other than routine
correspondence) to a Regulatory Authority in the Licensed Territory relating to
the Product at least ten (10) business days in advance of submission, and
Company shall reasonably consider and incorporate such comments. From and after
such time that Product Approvals for Product 1 [*] are held in the name of
SpePharm, Company shall not submit any Regulatory Materials to a Regulatory
Authority in the Licensed Territory relating to the Product. SpePharm shall
furnish to Company copies of material Regulatory Materials (other than routine
correspondence) in advance of submission where practical that SpePharm submits
to or receives from any Regulatory Authority in the Licensed Territory relating
to the Product (and consider Company’s comments in good faith), as well as
contact reports concerning substantive conversations or substantive meetings
with any such Regulatory Authority, in each case relating to any such material
Regulatory Materials.

 

(b)          Each Party shall provide the other Party with prior written notice,
to the extent the Party has advance knowledge, of any meeting, conference, or
discussion (including any advisory committee meeting) with a Regulatory
Authority in the Licensed Territory relating to the Product, within two (2)
business days after the Party or its Affiliate, licensee or Sublicensee first
receives notice of the scheduling of such meeting, conference, or discussion (or
within such shorter period as may be necessary in order to give the other Party
a reasonable opportunity to attend such meeting, conference, or discussion). To
the extent permitted by the Regulatory Authority, the other Party shall have the
right to attend as an observer (but not participate in unless otherwise agreed
in advance) all such meetings, conferences, and discussions.

 

28

 

  

5.5         Pharmacovigilance. The responsibilities of each Party in regards to
pharmacovigilance activities, including the exchange of safety information,
adverse event reporting, governmental reporting and related follow-up, to the
extent they relate to the Product, shall be set forth in a separate
Pharmacovigilance Agreement (“PV Agreement”) between the Parties (or, as the
case may be, Affiliates or experienced Third Parties acting on their behalf) for
such Product, which shall be entered into within ninety (90) days after the
Effective Date and attached hereto as Exhibit D. Company shall maintain and will
be the recognized holder of a global safety database for adverse event reports
related to the Product received by either Party or their Affiliates, licensees
and Sublicensees, and SpePharm shall have access thereto, as shall be further
specified in the PV Agreement.

 

5.6         Product Recalls.

 

(a)          SpePharm has the sole discretion to make a decision for recalling,
or issuing an advisory letter or other safety-related communication with respect
to, Product in the Licensed Territory and handling such recalls. SpePharm shall
bear all costs associated with such recalls, except to the extent that any
recall is attributable to a breach of this Agreement by, or the gross negligence
or willful misconduct of, Company or its Affiliates or to the manufacture of the
Product by or on behalf of Company. SpePharm shall notify Company in a timely
manner in connection with any such action. Each Party agrees to provide
reasonable assistance to the other Party in the event of any recall or issuance
of any advisory letter. In the event that Company has determined to initiate a
recall of the Product outside the Licensed Territory, it shall so notify
SpePharm and the Parties shall immediately discuss the cause of such action and
whether to initiate a recall or take other action in the Licensed Territory.

 

(b)          If and when SpePharm becomes aware of any information that
reasonably suggests that a Product sold in the Licensed Territory may have
caused or contributed to a death or serious injury or has malfunctioned and that
the Product would be likely to cause or contribute to a death or serious injury
if the malfunction were to recur, SpePharm agrees to furnish such information to
Company within the time periods specified in the PV Agreement.

 

(c)          If and when Company becomes aware of any information that
reasonably suggests that a Product sold in the Company Territory may have caused
or contributed to a death or serious injury or has malfunctioned and that the
Product would be likely to cause or contribute to a death or serious injury if
the malfunction were to recur, Company agrees to furnish such information to
SpePharm within the time periods specified in the PV Agreement.

 

29

 

  

5.7         No Harmful Actions. If either Party reasonably believes that the
other Party is taking or intends to take any action with respect to the Product
that could reasonably be expected to have a material adverse impact upon the
regulatory status of the Product in the Licensed Territory (in the case of
SpePharm) or the Company Territory (in the case of Company), such Party shall
have the right to bring the matter to the attention of such other Party and the
Parties shall meet and discuss the impact of such action.

 

ARTICLE VI – PRODUCT MANUFACTURING AND SUPPLY

 

6.1         Product Manufacturing and Supply. The Parties shall negotiate in
good faith and enter into a definitive supply agreement governing the clinical
and commercial supply of Product by Company to SpePharm and SpePharm’s purchase
of Product from Company, consistent with the terms and conditions of the term
sheet attached hereto as Exhibit F, within ninety (90) days of the Effective
Date.

 

ARTICLE VII – COMMERCIALIZATION

 

7.1         Product Commercialization. Subject to the terms and conditions of
this Article 7, SpePharm shall be the responsible Party for the
Commercialization of the Product in the Field in the Licensed Territory. Without
limiting the foregoing, SpePharm shall be responsible for: (a) developing and
using its Commercially Reasonable Efforts in executing a commercial launch and
pre-launch plan, (b) negotiating with applicable Regulatory Authorities
regarding price and reimbursement, (c) using its Commercially Reasonable Efforts
in marketing and promotion of the Product in the Licensed Territory, and (d)
except where Company has such responsibility under the Supply Agreement,
manufacture, storage, shipment, transportation, distribution and invoicing in
the Licensed Territory.

 

7.2         Commercialization Plans. [*] prior to the anticipated commercial
launch by SpePharm or its Affiliates or Sublicensees of the Product in the
Licensed Territory, SpePharm shall provide to Company for review and comment, a
commercialization plan outlining SpePharm’s good faith plan for the
Commercialization of Product in the Licensed Territory (the “Commercialization
Plan”). The Commercialization Plan will, in reasonable detail, include
information, sales forecasts and timelines regarding SpePharm’s
Commercialization activities.

 

7.3         Commercialization Diligence.

 

(a)          General. SpePharm shall use Commercially Reasonable Efforts to
Commercialize [*] in the Initial Territory in those countries in which it
receives Product Approval and in which it is Commercially Reasonable to
Commercialize the Product. Without limiting any of the foregoing, SpePharm shall
use its Commercially Reasonable Efforts to: (i) develop marketing and market
access dossiers (including pricing and reimbursement where applicable) as may be
required in SpePharm’s sole determination; (ii) diligently promote the sale of
[*] in the countries of the Licensed Territory in which it receives Product
Approvals in accordance with Applicable Laws; and (iii) be responsible for all
medical education programs with professional clinical liaisons within the
Licensed Territory.

 

30

 

  

(b)          Major EU Market Countries. [*]:

 

(i)          if, during such ninety (90) day period, SpePharm (or its Affiliates
or Sublicensees) has commercially launched [*] in [*] of the Major EU Market
Countries, such termination shall be deemed withdrawn and of no further force or
effect; or

 

(ii)         to the extent that SpePharm (or its Affiliates or Sublicensees) has
not commercially launched [*] in at least [*] of the Major EU Market Countries
in accordance with the terms of this Section 7.3(b) above due to (A) the
occurrence of adverse events that raise serious safety issues with respect to
the Product; (B) any regulatory hold, constraint or material restriction imposed
or raised by a Regulatory Authority with respect to the Product; (C) manufacture
or supply delays or failures with respect to the Product; (D) any Force Majeure
Event; or (E) a Third Party alleges in writing that the manufacture, use or sale
of the Product infringes its intellectual property or there is a pending
infringement action, or decision of a court or a settlement relating to an
infringement action that prevents SpePharm from commercially launching the
Product, then in each of (A) through (E) to the extent that (1) such event
occurs within the applicable Major EU Market Country, (2) such event would have
a materially, adverse impact on a Commercially Reasonable launch of such Product
therein, and (3) SpePharm is using Commercially Reasonable Efforts to remove the
existence of such event, then the foregoing termination right shall be tolled
during the pendency of such event and the material adverse impact thereof.

 

The foregoing termination right shall cease to apply after [*] has been
commercially launched in [*] of the Major EU Market Countries. After [*] has
been commercially launched in a Major EU Market Country, SpePharm shall use
Commercially Reasonable Efforts to Commercialize [*] in each such Major EU
Market Country.

 

(c)          Expanded Territory. SpePharm shall use Commercially Reasonable
Efforts to Commercialize [*] in those countries of the Expanded Territory in
which it receives Product Approval and in which it is Commercially Reasonable to
Commercialize the Product.

 

(d)          JMC Review. At Company’s request, SpePharm shall discuss at the JMC
meeting following such request the basis on which SpePharm has determined it is
not Commercially Reasonable to Commercialize the Product in a country in which
it has received Product Approval.

 

31

 

  

7.4         Price. SpePharm may sell the Product in the Licensed Territory at
prices determined by it in its sole discretion.

 

7.5         Company Support. Upon SpePharm’s request, Company will use
Commercially Reasonable Efforts to support SpePharm in its pre-launch and launch
activities, as set forth in the Commercialization Plan, and at SpePharm’s cost
and expense, to the extent provided in the Commercialization Plan. Upon
SpePharm’s request and at SpePharm’s cost and expense, Company may provide
direct support to SpePharm’s customers and in such case SpePharm shall provide
Company with SpePharm’s customers’ names and information that Company may
reasonably request in order for Company to provide such support to such
customers.

 

7.6         Commercialization Reports. SpePharm shall update the JMC
periodically at each regularly scheduled JMC meeting regarding SpePharm’s
Commercialization activities with respect to the Product in the Licensed
Territory, which update shall summarize SpePharm’s significant Commercialization
activities with respect to each Product on a country-by-country basis in the
Licensed Territory pursuant to this Agreement, covering subject matter at a
level of detail sufficient to enable Company to determine SpePharm’s compliance
with its diligence obligations pursuant to Section 7.3 above.

 

ARTICLE VIII – CERTAIN OBLIGATIONS OF THE PARTIES

 

8.1         Compliance with Laws. Each Party will perform or cause to be
performed any and all of its obligations or the exercise of any and all of its
rights hereunder in compliance in all material respects with all Applicable
Laws.

 

8.2         Insurance.

 

(a)          Each Party will maintain at its sole cost and expense, an adequate
liability insurance or self-insurance program (including product liability
insurance) to protect against potential liabilities and risk arising out of
activities to be performed under this Agreement (including coverages, deductible
limits and self-insured retentions) as are customary in the pharmaceutical
industry for the activities to be conducted by such Party under this Agreement.

 

(b)          The insurance required herein shall be maintained during the term
of this Agreement and, if on a “claims made” basis, for a period of at least
five (5) years thereafter. Each Party shall be solely responsible for the
payment of any deductible under any such policies maintained by it.

 

32

 



 

ARTICLE IX – PROMOTIONAL MATERIALS; TRAINING

 

9.1         Promotional Materials. During the Term, SpePharm shall at its
expense be responsible for the creation of all marketing and technical
information concerning the Product in the Licensed Territory that are necessary
or helpful for the promotion of Product in the Licensed Territory, including but
not limited to brochures, instructional material, advertising literature and
other Product data (the “Marketing Materials”). All Marketing Materials created
by SpePharm shall remain the property of SpePharm. Any liability or consumer
claim arising from any inaccurate Marketing Materials or translation provided by
SpePharm or the creation of such Marketing Materials shall be the sole
responsibility of SpePharm, except that Company shall be solely responsible for
any such liability or consumer claim to the extent attributable to any
Information (including Regulatory Data) or Regulatory Materials licensed or
otherwise provided by Company to SpePharm for use in Marketing Materials. To
assist SpePharm with the creation of Marketing Materials, Company shall provide
SpePharm with sample branding and marketing information and/or brochures (in
English) utilized by Company in the Company Territory. All such information and
materials provided by Company shall remain the property of Company, and SpePharm
shall return the same to Company upon termination of this Agreement, to the
extent they are then in SpePharm’s possession or control.

 

9.2         Training.

 

(a)          Company shall provide to SpePharm a reasonable level of
Product-specific training on a planned and periodic basis for SpePharm personnel
(e.g., sales force, medical liaisons or marketing personnel) at a mutually
agreed upon facility, as mutually agreed by the Parties at the JMC.

 

(b)          Subject to Company providing training pursuant to Section 9.2(a),
SpePharm shall ensure that all of its employees and agents who are engaged in
the promotion and sales of the Product under this Agreement are adequately
trained with respect to the Product.

 

ARTICLE X – FINANCIAL PROVISIONS

 

10.1       Upfront License Payment. In partial consideration of the licenses and
rights granted to SpePharm hereunder, SpePharm shall pay to Company a
non-refundable, non-creditable payment of two million U.S. dollars (U.S.
$2,000,000) within ten (10) days after the Effective Date.

 

10.2       [*] Milestone Payments. SpePharm shall pay to Company the following
non-refundable, non-creditable (except as set forth in Section 10.9), one-time
milestone payments upon first achievement of such milestone for [*]:

 

33

 



 

Milestone Milestone Payment [*] [*] [*] [*] [*] [*] [*] [*] [*] [*]

 

SpePharm shall notify Company in writing within thirty (30) days following the
achievement of each milestone event above, and shall make the applicable
milestone payment within forty-five (45) days after the achievement of such
milestone event.

 

10.3       Sales Milestone Payments. SpePharm shall pay to Company the following
non-refundable, non-creditable (except as set forth in Section 10.9), one-time
milestone payments upon first achievement of such milestone for [*]:

  

Milestone Milestone Payment [*] [*] [*] [*]

 

10.4       Royalties.

 

(a)          SpePharm shall pay to Company royalties on aggregate Net Sales of
the Product in the Licensed Territory for each Calendar Year as set forth below:

 

34

 

  

Calendar Year Net Sales in the
Licensed Territory Royalty Rate     Portion of aggregate Net Sales in the
Licensed Territory less than or equal [*] in any Calendar Year [*]     Portion
of aggregate Net Sales in the Licensed Territory greater [*] in any Calendar
Year [*]

 

(b)          The royalties payable under Section 10.4 shall apply, on a
country-by-country basis, on Net Sales of the Product in each country in the
Licensed Territory commencing on the date of the First Commercial Sale of the
Product in such country and continuing until the later of [*] (such period, the
“Royalty Term”).

 

(c)          If, on a country-by-country and calendar quarter-by-calendar
quarter basis, a Generic Product is sold in such country during such calendar
quarter, then following the date of first commercial launch of such Generic
Product in such country, the royalties payable with respect to Net Sales of the
Product pursuant to Section 8.4(a) in such country thereafter shall be reduced
by [*] of the royalties otherwise payable pursuant to Section 8.4(a).

 

(d)          If SpePharm or any of its Affiliates or Sublicensees enters into an
agreement with a Third Party to obtain a license under a patent right or other
right that is deemed by its counsel to be necessary to use, sell or otherwise
Commercialize the Product in the Licensed Territory or otherwise to practice the
rights under the Company Patents or Company Know-How granted to SpePharm in
Section 2.1, or if SpePharm or any of its Affiliates or Sublicensees shall be
subject to a final court or other binding order or ruling or settlement
agreement requiring any payments in respect of the use, sale or other
Commercialization of any Product in a country in the Licensed Territory,
SpePharm may deduct from royalties due to Company [*] of any payments actually
paid to such Third Party for such license, or pursuant to such final court or
other binding order or ruling or settlement agreement, with respect to such
Product in such country; provided that the royalties payable to Company for any
particular calendar quarter for such Product in such country shall not be
reduced by more than [*] by reason of this Section 10.4(d), provided further
that any such payments to Third Parties not applied to reduce royalties as a
result of the forgoing proviso may be carried over to subsequent calendar
quarters and applied to reduce royalties (subject to the aforementioned [*]
limitation) in such subsequent calendar quarters.

 

(e)          Within forty-five (45) days after the end of each calendar quarter,
SpePharm shall provide a royalty report showing, on a country-by-country basis:

 

35

 



 

(i)          the number of units of the Product sold by SpePharm and its
Affiliates and Sublicensees during such calendar quarter reporting period;

 

(ii)         The gross sales associated with each Product sold by SpePharm and
its Affiliates and Sublicensees during such calendar quarter;

 

(iii)        the Net Sales of the Product sold by SpePharm and its Affiliates
and Sublicensees during such calendar quarter reporting period (together with
reasonable supporting information underlying the calculation of Net Sales in
such period);

 

(iv)        the royalties payable in Euros which shall have accrued hereunder
with respect to such Net Sales; and

 

(v)         details of any corrections or true-ups from previously reported Net
Sales amounts;

 

(vi)        withholding taxes, if any, required by Applicable Laws to be
deducted with respect to such royalties; and

 

(vii)       the rate of exchange used by SpePharm under Section 10.5.

 

Concurrent with these reports, SpePharm shall remit to Company all payment due
for the applicable calendar quarter. If no royalty or payment is due for any
royalty period hereunder, SpePharm shall so report.

 

10.5       Manner of Payment and Exchange Rate. All milestone payments to be
made by SpePharm to Company under this Agreement shall be made in United States
Dollars, and all royalty payments to be made by SpePharm to Company under this
Agreement shall be made in Euros, and shall be paid by electronic transfer in
immediately available funds to a bank account in the United States designated in
writing by Company. If any Net Sales are made in a currency other than Euros and
currency conversion is required, the rate of exchange shall be calculated using
the arithmetic daily average of the relevant published currency exchange rate
from the European Central Bank from the source http://fxtop.com, across the
calendar quarter for which the relevant royalty payment is due pursuant to
Section 10.4.

 

10.6       Late Payments. Any amount due not received by the due date may, at
the billing Party’s sole discretion, be subject to a charge equal to the lesser
of (i) an annual rate of [*] above EURIBOR (one month) per annum, and (ii) the
maximum rate permitted by Applicable Law governing this Agreement. Interest
shall be calculated daily on the basis of a year of 365 days and the actual
number of days for which interest is due.

 

36

 

  

10.7       Records and Audits. SpePharm shall maintain complete and accurate
books and records with respect to the sale and distribution of the Product in
accordance with Accounting Standards. Company shall have the right, during
reasonable business hours and with reasonable prior notice, but not more than
once per calendar year, to inspect such books and records for purposes of
verifying SpePharm’s payments under this Agreement. SpePharm shall maintain all
records and reports required under this Agreement relating to the Product for a
period of five (5) years or longer as required by Applicable Law. Company shall
make inspections permitted hereunder at its sole cost and expense; provided,
however, that in the event such audit reveals an underpayment of the annual
royalties by more than [*] SpePharm shall bear the reasonable out-of-pocket
costs and expenses of the audit. If, as a result of any audit performed pursuant
to this Section 10.7, it is determined that SpePharm under-reported any
information necessary to calculate royalties for Product, and as a result
Company received less than it should have under this Agreement, SpePharm shall,
no later than thirty (30) days after receiving notice of such underpayment,
remit to Company the amount of the underpayment. If as a result of the audit
performed pursuant to this Section 10.7, it is determined that SpePharm
over-reported any information used to calculate the royalties for the Product
and as a result Company has received more than it should have under this
Agreement, SpePharm shall be entitled to a credit against the royalties due to
Company in the next applicable period in the amount of such excess.

 

10.8       Taxes.

 

(a)          Taxes on Income. Each Party shall be solely responsible for the
payment of all taxes imposed on its share of income arising directly or
indirectly from the collaborative efforts of the Parties under this Agreement.

 

(b)          Tax Cooperation. To the extent SpePharm is required to deduct and
withhold taxes on any payment to Company, SpePharm shall pay the amounts of such
taxes to the proper governmental authority in a timely manner and promptly
transmit to Company an official tax certificate or other evidence of such
withholding sufficient to enable Company to claim such payment of taxes. Company
shall provide SpePharm any tax forms that may be reasonably necessary in order
for SpePharm to not withhold tax or to withhold tax at a reduced rate under an
applicable bilateral income tax treaty. Company shall use reasonable efforts to
provide any such tax forms to SpePharm at least thirty (30) days prior to the
due date for any payment for which Company desires that SpePharm apply a reduced
withholding rate. Each Party shall provide the other with reasonable assistance
to enable the recovery, as permitted by Applicable Law, of withholding taxes,
value added taxes, or similar obligations resulting from payments made under
this Agreement, such recovery to be for the benefit of the Party bearing such
withholding tax or value added tax.

 

37

 



 

(c)          Taxes Resulting From SpePharm Action. If SpePharm is required by
any taxing authority outside of the United States to make a payment to Company
subject to a deduction of tax or withholding tax, then (i) if such withholding
or deduction obligation arises as a result of any action by SpePharm, including
any assignment or sublicense, or any failure on the part of SpePharm to comply
with applicable laws or filing or record retention requirements, that has the
effect of modifying the tax treatment of the Parties hereto (an “SpePharm
Withholding Tax Action”), then the sum payable by SpePharm (in respect of which
such deduction or withholding is required to be made) shall be increased to the
extent necessary to ensure that Company receives a sum equal to the sum which it
would have received had no such SpePharm Withholding Tax Action occurred, and
(ii) otherwise, the sum payable by SpePharm (in respect of which such deduction
or withholding is required to be made) shall be made to Company after deduction
of the amount required to be so deducted or withheld, which deducted or withheld
amount shall be remitted in accordance with applicable law; provided, however,
that SpePharm shall have no obligation to pay any additional amount to the
extent that the deduction of tax or withholding tax would not have been imposed
but for (A) the failure by Company to qualify for an exemption from or reduction
in the rate of withholding tax under any applicable income tax convention
between the United States and Switzerland, (B) the assignment by Company of its
rights under this Agreement or any redomiciliation of Company outside of the
United States, or (C) the assertion by a taxing authority in a jurisdiction
other than the United States or Switzerland that a payment by SpePharm to
Company hereunder is derived from sources within such other jurisdiction and
therefore is subject to withholding tax in such other jurisdiction.

 

10.9       Right to Set-off. SpePharm shall have the right at all times to
retain and set-off against all amounts due and owing to Company any damages
recovered by SpePharm for any Losses incurred by SpePharm as determined in a
final judgment.

 

ARTICLE XI – INTELLECTUAL PROPERTY

 

11.1       Intellectual Property Ownership.

 

(a)          The Parties acknowledge and agree that, as between the Parties,
except for the licenses and rights granted to SpePharm hereunder, all right,
title and interest in and to the Company Patents and Company Know-How shall
reside solely in Company. Subject to Sections 11.1(c) and 11.1(e), any
inventions made, developed, conceived, or reduced to practice by or on behalf of
SpePharm or its Affiliates, solely or jointly, in the performance of this
Agreement (collectively “Inventions”), to the extent solely related to the
composition of matter, use, manufacture or development of the Product, and any
data and other Information generated by or on behalf of SpePharm or its
Affiliates, solely or jointly, in the performance of this Agreement that solely
relate to the Product, and any intellectual property rights in any of the
foregoing (including Information and Patent Rights), shall be owned by Company
(collectively, “Product IP”). SpePharm hereby assigns and transfers to Company
all right, title and interest it may have in and to such Product IP and agrees
to take all further acts reasonably required to evidence such assignment and
transfer to Company, at Company’s cost and expense.

 

38

 

  

(b)          Subject to Sections 11.1(c) and 11.1(e), any Inventions that are
not Product IP, and any data and other Information generated by or on behalf of
SpePharm or its Affiliates, solely or jointly, in the performance of this
Agreement that do not solely relate to the Product, and any intellectual
property rights in any of the foregoing (including Information and Patent
Rights) shall be owned by SpePharm (collectively “General IP”). Company hereby
assigns and transfers to SpePharm all right, title and interest it may have in
and to such General IP and agrees to take all further acts reasonably required
to evidence such assignment and transfer to SpePharm, at SpePharm’s cost and
expense.

 

(c)          Notwithstanding Sections 11.1(a) and (b), but subject to Section
11.1(e), any inventions made, developed, conceived, or reduced to practice
jointly by SpePharm (including its Affiliates) and Company (including its
Affiliates) in the performance of this Agreement, and any data and other
Information jointly generated by SpePharm (including its Affiliates) and Company
(including its Affiliates) in the performance of this Agreement, and any
intellectual property rights in any of the foregoing (including Information and
Patent Rights), shall be owned jointly by SpePharm and the Company
(collectively, “Joint IP”). Each Party will have an undivided one-half interest
in and to such Joint IP. Each Party will exercise its ownership rights in and to
such Joint IP, including the right to license and sublicense or otherwise to
exploit, transfer or encumber its ownership interest, without an accounting or
obligation to, or consent required from, the other Party, but subject to the
licenses hereunder and the other terms and conditions of this Agreement. Each
Party hereby assigns to the other Party a joint and undivided interest in and to
all Joint IP.

 

(d)           Each Party shall promptly disclose to the other Party any
invention disclosures, or other similar documents, submitted to it by its
employees, agents or independent contractors describing Inventions and all
Information relating to such Inventions to the extent necessary for the
preparation, filing and maintenance of any Patent with respect to such
invention.

 

(e)          Notwithstanding Sections 11.1(a), 11.1(b) and 11.1(c), and subject
to Sections 2.9 and 2.10, (i) each Party will solely own all data generated from
clinical studies conducted pursuant to this Agreement that are funded solely by
such Party or its Affiliates, and (ii) Company will solely own all data
generated from clinical studies conducted pursuant to this Agreement that are
funded jointly by the Parties or their respective Affiliates (“Jointly Funded
Data”). SpePharm hereby assigns and transfers to Company all right, title and
interest it may have in and to such Jointly Funded Data and agrees to take all
further acts reasonably required to evidence such assignment and transfer to
Company, at Company’s cost and expense.

 

39

 

  

(f)          Subject to the terms and conditions of this Agreement (including
Sections 2.9 and 2.10), SpePharm hereby grants to Company an exclusive (even as
to SpePharm and its Affiliates) right and license, with the right to grant
sublicenses in accordance with Section 2.2 (mutatis mutandis), under the General
IP and Joint IP to the extent necessary or useful to develop, market, promote,
import, use, sell, offer for sale, distribute, manufacture, have manufactured
and otherwise commercialize the Product in the Field in the Company Territory.
Notwithstanding the foregoing, SpePharm retains all rights and interests in and
to the General IP and joint ownership rights in the Joint IP other than
expressly granted under this Section 11.1(f), including the right to use and
practice the General IP and Joint IP in connection with the exercise of the
rights granted to it under Section 2.1.

 

11.2       Patent Prosecution and Maintenance.

 

(a)          Company shall have the first right, but not the obligation, to be
responsible for the preparation, filing, prosecution, maintenance and extension
of the Company Patents and the Patent Rights within the Product IP in the
Licensed Territory, at its expense. Company shall keep SpePharm advised on the
status of preparation, filing and prosecution of all patent applications
included within the Company Patents in the Licensed Territory and the
maintenance and extension of any issued patents within the Company Patents in
the Licensed Territory, and shall allow SpePharm a reasonable opportunity and
reasonable time to review and comment regarding relevant material communications
and drafts of any material responses or proposed filings by Company before any
applicable filings are submitted to any relevant patent office or government
authority, and incorporate any reasonable comments offered by SpePharm in any
final filings submitted by Company to any relevant patent office or government
authority in the Licensed Territory.

 

(b)          If Company decides not to file, prosecute, maintain or extend a
Company Patent or Patent Rights within the Product IP, in each case, in the
Licensed Territory, it shall give SpePharm reasonable notice to that effect
sufficiently in advance of any deadline for any filing with respect to such
Patent Right to permit SpePharm to carry out such activity. After such notice,
SpePharm may file, prosecute, maintain and extend such Patent Right, and perform
such acts as may be reasonably necessary for it to file, prosecute, maintain or
extend such Patent Right, at its sole cost and expense, provided that SpePharm
may deduct one hundred percent (100%) of its costs and expenses incurred in such
filing, prosecution, maintenance and extension of such Patent Rights from the
royalties or any other amounts payable by SpePharm to Company under this
Agreement, provided that the royalties payable to Company shall not be reduced
by more than fifty percent (50%) by reason of this Section 11.2(b), and any such
payments to Third Parties not applied to reduce royalties as a result of the
forgoing proviso may be carried over to subsequent calendar quarters and applied
to reduce royalties (subject to the aforementioned fifty percent (50%)
limitation) in such subsequent calendar quarters. If SpePharm does so elect,
then Company shall provide such cooperation to the SpePharm, including the
execution and filing of appropriate instruments, as may reasonably be requested
to facilitate the transition of such patent activities.

 

40

 

  

(c)          The filing, prosecution, maintenance and extension of any Patent
Rights within Joint IP will be jointly managed by the Parties on mutually
agreeable terms (including as to costs and expenses) to be entered into by the
Parties at the time any such Patent Rights are first filed. The filing,
prosecution, maintenance and extension of any Patent Rights within General IP
will be managed by SpePharm, at its cost and expense.

 

(d)          The Parties shall cooperate, if necessary and appropriate, with
each other in gaining patent term extensions, including supplementary protection
certificates and any other extensions that are now or become available in the
future wherever applicable to Patent Rights that are applicable to the Product
in the Licensed Territory. The Parties shall, if necessary and appropriate, use
reasonable efforts to agree upon a joint strategy relating to patent term
extensions, but, in the absence of mutual agreement with respect to any
extension issue, a Patent Right shall be extended in the Licensed Territory only
as and if SpePharm elects in writing to extend such Patent Right.

 

11.3       Trademark License; Trademark Prosecution, Maintenance and
Enforcement.

 

(a)          Product Marks. Subject to Applicable Law and the requirements of
applicable Regulatory Authorities, the Product shall be marketed and sold in the
Licensed Territory using the Company Marks, Product Marks and other trade dress
and logos as mutually agreed by the Parties (in accordance with Section 11.3).
In the event that SpePharm provides Company with written notice indicating good
commercial reason for the removal of a Company Mark or Product Mark from the
Product, or association therewith, the Parties shall discuss in good faith such
removal, and mutually agree upon an alternative mark as set forth in Section
11.3(c). Such use shall be conducted in accordance with the license rights
granted hereunder and Company’s trademark usage policies provided from time to
time in writing to SpePharm as available, provided that SpePharm shall not be
required to implement any changes arising from modified trademark usage policies
provided by Company if SpePharm would incur any additional costs as a result
thereof without SpePharm’s consent (not to be unreasonably withheld), other than
such changes required by a Regulatory Authority in the Licensed Territory, or
with respect to any written Third Party claim that a Company Mark and/or Product
Mark infringes the intellectual property rights of such Third Party in the
Licensed Territory. SpePharm is not authorized to use the Company Marks in any
manner except as expressly authorized herein. SpePharm shall acquire no right
(except as expressly set forth below), title, or interest in or to the Company
Marks or Product Marks, or any other trademarks, trade names, or service mark
owned by Company. SpePharm understands and agrees that it is not authorized to
use the name “Navidea” in connection with its general business or to imply to
Third Parties that its relationship with Company is other than a licensee under
this Agreement.

 

41

 

  

(b)          License and Usage. Subject to the terms and conditions of this
Agreement, Company hereby grants to SpePharm and its Affiliates (i) the limited,
non-exclusive, royalty-free (except as provided in Section 15.1) right and
license to use Company’s trademarks, trade names and logos that are listed in
Part I of Exhibit C (including any replacements or successors thereof, the
“Company Marks”), and (ii) the limited, exclusive, royalty-free (except as
provided in Section 15.1) right and license, to use any of the Product Marks
that are listed in Part II of Exhibit C, including additional trademark
applications and registrations for any of the Product Marks, anywhere in the
Licensed Territory, in each case solely in connection with its manufacture, use,
sale, offer for sale, keeping (whether for sale or otherwise), importation and
Commercialization of the Product hereunder, including in each case with respect
to the Company Marks, to indicate that it is a licensee of Company for the
Product in the Licensed Territory, and only during the Term of this Agreement
and only in the Licensed Territory. The foregoing license shall be sublicensable
by SpePharm to its Affiliates and Sublicensees pursuant to, and in accordance
with, Section 2.2, solely in accordance with the Products, provided that the
rights granted to SpePharm pursuant to Section 11.3(c) shall not apply to
Sublicensees. SpePharm recognizes Company’s exclusive ownership or control of
the Company Marks and Product Marks and agrees to comply with any reasonable
usage requirements and/or quality control guidelines with respect to the Company
Marks and Product Marks as Company may reasonably prescribe in writing from time
to time. All goodwill resulting from the use of the Company Marks and Product
Marks by SpePharm shall belong to and inure solely to the benefit of Company.
SpePharm shall not knowingly undertake any act that would impair the Company
Marks or Product Marks or the goodwill associated therewith. SpePharm shall
promptly notify Company in writing of any actual or suspected infringement of
the Company Marks or Product Marks by a Third Party of which SpePharm becomes
aware. SpePharm shall not make or permit alteration or removal of any tags,
labels, or other identifying marks placed, in accordance with Applicable Law, by
Company on the Product.

 

(c)          SpePharm House Marks; Alternative Product Marks. At SpePharm’s
option, the Product packaging, Marketing Materials and Product labeling for use
in the Licensed Territory may, in addition to the Company Marks and Product
Marks, carry house marks of SpePharm or its Affiliates as may be chosen by
SpePharm in its sole discretion. In the event that the Product Marks are not
available or suitable (due to, for example, translation or other reasons) for
registration in any particular jurisdiction within the Licensed Territory,
SpePharm shall have the right, in consultation with and subject to Company’s
written approval (not to be unreasonably withheld), to select an alternative
trademark for use with the Product in such jurisdiction in addition to the
Company Marks. Such alternative trademark shall be deemed a Product Mark and
subject to the terms of this Section 11.3.

 

42

 

  

(d)           Prosecution and Maintenance.

 

(i)          Company shall have the first right, but not the obligation, to be
responsible for the clearance, preparation, filing, prosecution and maintenance
of the Product Marks in the Licensed Territory, at its expense. Company shall
keep SpePharm advised on the status of preparation, filing and prosecution of
all applications for Product Marks in the Licensed Territory and the maintenance
of any registered Product Marks in the Licensed Territory, and shall allow
SpePharm a reasonable opportunity and reasonable time to review and comment
regarding relevant material communications and drafts of any material responses
or proposed filings by Company before any applicable filings are submitted to
any relevant trademark office or government authority, and incorporate any
reasonable comments offered by SpePharm in any final filings submitted by
Company to any relevant trademark office or government authority in the Licensed
Territory.

 

(ii)         If Company decides not to clear, prepare, file, prosecute or
maintain a Product Mark in the Licensed Territory, it shall give SpePharm
reasonable notice to that effect sufficiently in advance of any deadline for any
filing with respect to such Product Mark to permit SpePharm to carry out such
activity. After such notice, SpePharm may clear, prepare, file, prosecute and
maintain such Product Mark, and perform such acts as may be reasonably necessary
for it to clear, prepare, file, prosecute and maintain such Product Mark, at its
sole cost and expense, provided that SpePharm may deduct one hundred percent
(100%) of its costs and expenses incurred in such filing, prosecution and
maintenance of such Product Mark from the royalties or any other amounts payable
by SpePharm to Company under this Agreement, provided that the royalties payable
to Company shall not be reduced by more than fifty percent (50%) by reason of
this Section 11.3(c), and any such payments to Third Parties not applied to
reduce royalties as a result of the forgoing proviso may be carried over to
subsequent calendar quarters and applied to reduce royalties (subject to the
aforementioned fifty percent (50%) limitation) in such subsequent calendar
quarters. If SpePharm does so elect, then Company shall provide such cooperation
to SpePharm, including the execution and filing of appropriate instruments, as
may reasonably be requested to facilitate the transition of such trademark
activities.

 

(e)           Enforcement.

 

(i)          Each Party will promptly notify, in writing, the other Party upon
learning of any actual or suspected infringement of the Product Marks by a Third
Party, or of any claim of invalidity, unenforceability, or non-infringement of
the Product Marks, and will, along with such notice, supply the other Party with
any evidence in its possession pertaining thereto.

 

43

 



 

(ii)          As between the Parties, SpePharm will have the first right, but
not the obligation, to seek to abate any infringement of the Product Marks in
the Licensed Territory, including to file suit against any such Third Party for
such infringement. If SpePharm does not take steps to abate such infringement,
or file suit to enforce the Product Marks against such Third Party, within
ninety (90) days after the first notice under Section 11.3(d)(i), Company will
have the right (but not the obligation) to take action to enforce the Product
Marks against such Third Party for such infringement. The controlling Party will
pay all its costs and expenses incurred for such enforcement.

 

(iii)         With respect to any infringement or defensive action identified
above in this Section 11.3(d):

 

(A)         If a controlling Party ceases to pursue or withdraws from such
action, it will promptly notify the other Party (in good time to enable the
other Party to meet any deadlines by which any action must be taken to preserve
any rights in such infringement or defensive action) and such other Party may
continue or may substitute itself for the withdrawing Party and proceed under
the terms and conditions of this Section 11.3(d).

 

(B)         The Parties will reasonably cooperate with each other, whether or
not controlling any such action, including (1) providing access to relevant
documents and other evidence, (2) making its and its Affiliates and licensees
and Sublicensees and all of their respective employees, subcontractors,
consultants and agents available at reasonable business hours and for reasonable
periods of time, but only to the extent relevant to such action, and (3) if
necessary, by being joined as a party, subject for this clause (3) if and when
the joined Party is not controlling such action, the controlling Party agreeing
to indemnify such non-controlling Party for its involvement as a named party in
such action and paying those reasonable costs and expenses incurred by such
Party in connection with such joinder. If only one Party is controlling any such
action, the Party controlling any such action will keep the non-controlling
Party updated with respect to any such action, including providing copies of all
documents received or filed in connection with any such action.

 

(C)         If only one Party is controlling any such action, the
non-controlling Party will have the right to participate or otherwise be
involved in any such action, in each case at the participating Party’s sole cost
and expense. If a Party elects to so participate or be involved, the controlling
Party will provide the participating Party and its counsel with an opportunity
to consult with the controlling Party and its counsel regarding the prosecution
of such action (including reviewing the contents of any correspondence, legal
papers or other documents related thereto), and the controlling Party will take
into account reasonable requests of the participating Party regarding such
enforcement or defense.

 

(iv)        Neither Party will settle or consent to an adverse judgment in any
action described in this Section 11.3(d), including any judgment which affects
the scope, validity or enforcement of any Product Marks involved therewith,
without the prior written consent of the other Party (such consent not to be
unreasonably withheld or delayed).

 

44

 



 

(v)         Unless otherwise agreed by the Parties, all monies recovered upon
the final judgment or settlement of any action described in this Section 11.3(d)
will be used first to reimburse each of the Parties, on a pro rata basis for
each of their reasonable out-of-pocket costs and expenses relating to the
action, with the balance of any such recovery being considered Net Sales.

 

11.4       Patent Enforcement and Defense.

 

(a)          Each Party will promptly notify, in writing, the other Party upon
learning of any actual or suspected Competitive Infringement (defined below) of
any Patent Right within the Company Patents, Product IP, General IP or Joint IP
by a Third Party, or of any claim of invalidity, unenforceability, or
non-infringement of any Patent Rights within the Company Patents, Product IP,
General IP or Joint IP, and will, along with such notice, supply the other Party
with any evidence in its possession pertaining thereto. For purposes of this
Agreement, “Competitive Infringement” means any allegedly infringing activity in
the Field in the Licensed Territory with respect to a Patent Right within the
Company IP, Product IP, General IP or Joint IP.

 

(b)          As between the Parties, SpePharm will have the first right, but not
the obligation, to seek to abate any Competitive Infringement of any Patent
Rights within the Company Patents, Product IP, General IP or Joint IP in the
Licensed Territory, or to file suit against any such Third Party for such
Competitive Infringement. If SpePharm does not take steps to abate such
Competitive Infringement, or file suit to enforce such Patent Rights against
such Third Party with respect to such Competitive Infringement, within ninety
(90) days after the first notice under Section 11.4(a), Company will have the
right (but not the obligation) to take action to enforce such Patent Rights
against such Third Party for such Competitive Infringement. The controlling
Party will pay all its costs and expenses incurred for such enforcement.

 

(c)          As between the Parties, Company will have the first right, but not
the obligation, to defend against a declaratory judgment action or other action
challenging any Patent Rights within the Company Patents and Product IP and any
Patent Rights within the Joint IP in the Company Territory, and SpePharm will
have the first right, but not the obligation, to defend against a declaratory
judgment action or other action challenging any Patent Rights within the General
IP and any Patent Rights within the Joint IP in the Licensed Territory, other
than with respect to any action by a Third Party in response to an enforcement
action brought pursuant to Section 11.4(b), which defense will be controlled by
the Party or Parties controlling such enforcement action. If such Party does not
take steps to defend within a commercially reasonably time, or elects not to
continue any such defense (in which case it will promptly provide notice thereof
to the other Party), then the other Party will have the right (but not the
obligation) to defend any such Patent Right.

 

45

 

  

(d)          With respect to any infringement or defensive action identified
above in this Section 11.4:

 

(i)          If a controlling Party ceases to pursue or withdraws from such
action, it will promptly notify the other Party (in good time to enable the
other Party to meet any deadlines by which any action must be taken to preserve
any rights in such infringement or defensive action) and such other Party may
continue or may substitute itself for the withdrawing Party and proceed under
the terms and conditions of this Section 11.4.

 

(ii)         The Parties will reasonably cooperate with each other, whether or
not controlling any such action, including (1) providing access to relevant
documents and other evidence, (2) making its and its Affiliates and licensees
and Sublicensees and all of their respective employees, subcontractors,
consultants and agents available at reasonable business hours and for reasonable
periods of time, but only to the extent relevant to such action, and (3) if
necessary, by being joined as a party, subject for this clause (3) if and when
the joined Party is not controlling such action, the controlling Party agreeing
to indemnify such non-controlling Party for its involvement as a named party in
such action and paying those costs and expenses incurred by such Party in
connection with such joinder. If only one Party is controlling any such action,
the Party controlling any such action will keep the non-controlling Party
updated with respect to any such action, including providing copies of all
documents received or filed in connection with any such action.

 

(iii)        If only one Party is controlling any such action, the
non-controlling Party will have the right to participate or otherwise be
involved in any such action, in each case at the participating Party’s sole cost
and expense. If a Party elects to so participate or be involved, the controlling
Party will provide the participating Party and its counsel with an opportunity
to consult with the controlling Party and its counsel regarding the prosecution
of such action (including reviewing the contents of any correspondence, legal
papers or other documents related thereto), and the controlling Party will take
into account reasonable requests of the participating Party regarding such
enforcement or defense.

 

(e)          Neither Party will settle or consent to an adverse judgment in any
action described in this Section 11.4 without the prior written consent of the
other Party (such consent not to be unreasonably withheld or delayed), provided
that with respect to any settlement that limits the scope, validity or
enforcement of any Company Patents, Product IP or Joint IP involved therewith,
Company’s consent may be given or withheld in its sole discretion, and with
respect to any settlement that limits the scope, validity or enforcement of any
General IP or Joint IP involved therewith, SpePharm’s consent may be given or
withheld in its sole discretion.

 

46

 

  

(f)          Unless otherwise agreed by the Parties, all monies recovered upon
the final judgment or settlement of any action described in this Section 11.4
will be used first to reimburse each of the Parties, on a pro rata basis for
each of their reasonable out-of-pocket costs and expenses relating to the
action, with the balance of any such recovery being considered Net Sales.

 

11.5       Third Party Licenses. Company shall have the right to obtain, subject
to SpePharm’s prior written approval (such approval not to be unreasonably
withheld or delayed) rights or licenses to any Third Party intellectual property
to the extent Company determines that it is Commercially Reasonable and
necessary to enable the sale of the Product in the Field in the Licensed
Territory. In the event of such approval, Company and SpePharm shall share all
costs payable to such Third Party with respect to such license on a 50/50 basis.
In the event SpePharm does approve such Third Party license, then Company shall
be free to obtain such license in its sole discretion and such intellectual
property rights shall not be deemed “Controlled” within the definition of the
Company Know-How and Company Patents.

 

ARTICLE XII – REPRESENTATIONS AND WARRANTIES

 

12.1       Representations and Warranties of Each Party. Each Party hereby
represents and warrants to the other Party as of the Effective Date that:

 

(a)          such Party is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation and has full corporate
power and authority to enter into this Agreement and to carry out the provisions
hereof;

 

(b)          such Party has taken all necessary action on its part to authorize
the execution and delivery of this Agreement and the performance of its
obligations hereunder;

 

(c)          this Agreement has been duly executed and delivered on behalf of
such Party, and constitutes a legal, valid, binding obligation, enforceable
against it in accordance with the terms hereof; and

 

(d)          the execution, delivery and performance of this Agreement by such
Party does not conflict with any agreement or any provision thereof, or any
instrument or understanding, oral or written, to which it is a party or by which
it is bound, nor violate any law or regulation of any court, governmental body
or administrative or other agency having jurisdiction over such Party.

 

12.2       Additional Company Representations and Warranties. Company hereby
represents and warrants to SpePharm as of the Effective Date that:

 

47

 



 

(a)          A true and complete copy of each of the Upstream Agreements, as
each exists as of the Effective Date (including any amendments), has been
provided to SpePharm prior to the Effective Date, and there are no oral or side
agreements with respect thereto. Each of the Upstream Agreements is in full
force and effect, all payments to date required to be made thereunder by Company
have been made, and Company is in compliance in all material respects with its
material obligations thereunder. Company has not received or provided any notice
of termination of either of the Upstream Agreements, or any notices of material
breach of either of the Upstream Agreements. Company has the right to sublicense
its rights under the Upstream Agreements to SpePharm within the scope of the
license granted in Section 2.1, and Company is not aware of any provision under
either of the Upstream Agreement which is or could reasonably be expected to be
inconsistent with the provisions of this Agreement in any material respect.

 

(b)          The execution, delivery and performance of this Agreement by
Company does not conflict with the RA Field License Agreement, the [*], any
other agreement between Company or its Affiliates, R-NAV and/or TcRA, or any
provision thereof. The RA Field License Agreement is the only agreement pursuant
to which Company or any of its Affiliates has granted to the RA Field Licensee
or any other Person any rights with respect to the RA Field. [*].

 

(c)          Exhibit A sets forth a complete and correct list of all Company
Patents owned by or licensed to Company and its Affiliates, and Company,
together with its Affiliates, is the sole and exclusive owner or licensee of,
and has the sole right, title and interest in and to, the Company Patents listed
on Exhibit A as owned by the Company, and the Company Know-How, in each case
free and clear of any mortgage, pledge, claim, security interest, covenant,
easement, encumbrance, lien, lease, sublease, option, or charge of any kind,
limitations on transfer or any subordination arrangement in favor of a Third
Party that would preclude the grant of the licenses and rights hereunder.

 

(d)          All of the Company Patents listed on Exhibit A, and the Product
Marks in the Initial Territory, are in force or pending and have not been
abandoned as of the Effective Date, and to Company’s knowledge, all such Company
Patents and Product Marks have been duly applied for and registered in
accordance with Applicable Laws. Company is not aware of any facts or
circumstances that could reasonably be expected to impair the validity or
enforceability of any of the Company Patents or the Product Marks.

 

(e)          Neither Company nor any of its Affiliates has granted any license,
option or other rights of any kind to or in favor of a Third Party under the
Company Patents or Company Know-How or Product Marks in the Licensed Territory
that are inconsistent with this Agreement.

 

48

 

  

(f)          Except for the Upstream Agreement, neither Company nor any of its
Affiliates is party to any agreement pursuant to which Company or any of its
Affiliates has been licensed or granted any rights in or to any Company Patents
or Company Know-How or Product Marks for the Field and Licensed Territory.

 

(g)          There is no intellectual property right, in particular no Patent
Rights, owned by or licensed to Company or its Affiliates other than the Company
Patents and Company Know-How, that are necessary for SpePharm or its Affiliates
to develop and commercialize the Products as set forth herein.

 

(h)          Company and its Affiliates have not received any written or oral
claim, and to Company’s knowledge no licensor of any Company Patents or Company
Know-How has received any written or oral claim, of ownership, inventorship or
patent infringement or trademark infringement, or any other claim of
intellectual property misappropriation or violation, from any Third Party
(including by current or former officers, directors, employees, consultants, or
personnel of Company or any predecessor) with respect to the Company Patents or
Company Know-How or Product Marks or the Product, and Company is not aware of
any reasonable basis for any such claim.

 

(i)          Neither Company nor any of its Affiliates is a party to or
otherwise bound by any oral or written contract or agreement that shall result
in any person or entity obtaining any interest in, or that would give to any
entity or person any right to assert any claim in or with respect to, any of
SpePharm’s rights granted under this Agreement.

 

(j)          There are no claims, judgments or settlements pending against
Company or its Affiliates, or to the knowledge of Company against any licensor
of any Company Patents or Company Know-How, with respect to any Company Patents
or Company Know-How or Product Marks or Product, and Company has not received
notice that any such claims, judgments or settlements are threatened.

 

(k)          Except as set forth on Schedule 12.2, no Company Patents are
subject to, or were developed pursuant to any funding agreement with any
government authority.

 

(l)          To its knowledge, the research, development, manufacture, use,
sale, offer for sale and import of the Products (in the form such Products exist
as of the Effective Date) in the Field in the Licensed Territory does not
infringe, misappropriate or violate any intellectual property rights of a Third
Party, and Company and its Affiliates have not received any written or oral
claim alleging such infringement, misappropriation or violation.

 

49

 

  

(m)         To its knowledge, no Patent Rights or other intellectual property
rights owned by a Third Party exist that are reasonably expected to serve as a
basis for interferences, oppositions, invalidations or similar proceedings with
respect to the Company Patents.

 

(n)          Company has furnished or made available to SpePharm all material
information that is in Company’s possession and of which it is aware concerning
the Products and relevant to the safety or efficacy of the Products, and all
Regulatory Materials and other correspondence with Regulatory Authorities
relating to the Products, and such information is accurate, complete and true in
all material respects and has been prepared and filed in accordance with all
Applicable Laws.

 

12.3       Warranty Disclaimer. THE FOREGOING WARRANTIES OF EACH PARTY ARE IN
LIEU OF ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED
WARRANTIES OF NONINFRINGEMENT, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR ANY
IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE ALL OF WHICH ARE HEREBY
SPECIFICALLY EXCLUDED AND DISCLAIMED. EACH PARTY HEREBY DISCLAIMS ANY
REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF THE PRODUCTS UNDER THIS AGREEMENT WILL BE SUCCESSFUL.

 

ARTICLE XIII – INDEMNIFICATION

 

13.1       Indemnification by SpePharm. SpePharm shall indemnify Company, its
Affiliates, and their respective officers, directors, and employees and agents
(the “Company Indemnitees”), for any reasonable out-of-pocket costs and expenses
(including court and arbitration costs and reasonable attorneys’ fees),
non-appealed or non-appealable judicial or arbitration damage awards, and
settlement payments (collectively, “Losses”) payable or owed by such parties in
connection with any demands, investigations, lawsuits and other legal actions of
Third Parties (“Third Party Claims”) to the extent arising from: (a) the
development of the Product undertaken by SpePharm pursuant to the SpePharm
Development Plan and those development plans for the Extended Territory
contemplated by Section 2.11; (b) the Commercialization of the Product in the
Licensed Territory, including, to the extent caused by SpePharm’s or its
Affiliates’ or Sublicensees’ off-label promotion of the Product or storage,
handling or transportation of Product in a manner that is not compliant with
applicable specifications therefrom, Third Party Claims based upon product
liability; (c) any breach of any of SpePharm’s obligations under this Agreement,
including any representation, warranty, covenant or agreement on the part of
SpePharm under this Agreement; or (d) the negligence or intentional misconduct
of SpePharm, its Affiliates, or the officers, directors, employees, or agents of
SpePharm or its Affiliates; except in each case, to the extent caused by the
gross negligence or willful misconduct of Company or any of its Affiliates, or
their respective officers, directors, and employees, or by breach of this
Agreement by Company. The foregoing indemnity obligation shall not apply to the
extent that any Third Party Claim arises from, is based on, or results from any
activity set forth in Section 13.2 for which Company is obligated to indemnify
the SpePharm Indemnitees.

 

50

 



 

13.2       Indemnification by Company. Company shall indemnify SpePharm and its
Affiliates, and their respective officers, directors, and employees and agents
(the “SpePharm Indemnitees”), for any Losses payable or owed by such parties in
connection with any Third Party Claim to the extent arising from: (a) any breach
of any of Company’s obligations under this Agreement, including any
representation, warranty, covenant or agreement on the part of Company under
this Agreement; (b) the development of the Product undertaken by Company
pursuant to the Company Development Plan; (c) subject to Section 13.3, a claim
that the use, sale, offer for sale, or import of the Product (excluding any
modifications to the Product made by SpePharm to the Product after the Effective
Date to the extent such modifications are the basis for such Third Party Claim)
in the Licensed Territory infringes, misappropriates or violates the
intellectual property rights of a Third Party; (d) the Commercialization of the
Product in the Company Territory, including Third Party Claims based upon
product liability; or (e) the negligence or intentional misconduct of Company,
its Affiliates, or the officers, directors, employees or agents of Company or
its Affiliates; except in each case, to the extent caused by the gross
negligence or willful misconduct of SpePharm or any of its Affiliates, or their
respective officers, directors, and employees, or by breach of this Agreement by
SpePharm. The foregoing indemnity obligation shall not apply to the extent that
any Third Party Claim arises from, is based on, or results from any activity set
forth in Section 13.1 for which SpePharm is obligated to indemnify the Company
Indemnitees.

 

51

 



 

13.3       IP Infringement. If any Third Party Claim for which indemnity is or
may be sought by SpePharm Indemnitees pursuant to Section 13.2(c), is made or
appears reasonably possible, SpePharm agrees (i) promptly to notify Company in
writing; (ii) to cooperate with Company, and to allow Company sole authority to
control the defense and settlement of such Third Party Claim at Company’s cost
and expense (subject to Section 11.5); and (iii) to permit Company to take such
actions necessary, as the Party’s reasonably agree and in good faith and at the
Party’s equally shared cost and expense, to enable SpePharm to continue to use
the allegedly infringing aspect of the Product or to obtain licenses (subject to
Section 11.5) for, modify or replace any such infringing material to make it
non-infringing (provided that such modifications or replacements do not require
SpePharm to obtain approval from a Regulatory Authority in order to manufacture,
sell or Commercialize the Product containing such modifications or
replacements). In the event the Company desires to obtain any license for any
Third Party intellectual property right for the Product in the Field and
Territory, it shall first offer SpePharm the right to obtain such license (in
which case the terms of Section 10.4(d) shall apply) or Company may take such
license with prior notice to SpePharm (in which the terms of Section 11.5 shall
apply). In no event shall Company be obligated to indemnify SpePharm for Third
Party Claims for which indemnity is or may be sought by SpePharm Indemnitees
pursuant to Section 13.2(c) in amounts in excess of fifty percent (50%) all
amounts paid by SpePharm to Company hereunder as of the date of such Third Party
Claim. If Company ceases to indemnify the SpePharm Indemnitees for such Third
Party Claim, then SpePharm shall have the right, upon written notice to Company,
to assume sole authority to control the defense and settlement of such Third
Party Claim. Notwithstanding, if a Third Party Claim has been filed against a
SpePharm Indemnitee in a court of competent jurisdiction for which indemnity is
or may be sought by such SpePharm Indemnitee pursuant to Section 13.2(c), and
Company determines that none of the foregoing alternatives is reasonably
available and provides written notice of the same to SpePharm, SpePharm, its
Affiliates and Sublicensees will have the option to, in SpePharm’s sole
discretion, either (a) cease sale, distribution and use of, and, if applicable,
return, such materials as are the subject of the relevant infringement claim, or
(b) continue the sale, distribution and use of such materials, in which case
Company’s obligation to indemnify the SpePharm Indemnitees pursuant to Section
13.2(c) in respect of such infringement claim shall be limited solely to
liability resulting from sales, distributions and uses of such materials
occurring prior to receipt of such notice from Company.

 

52

 



 

13.4       Conditions and Limitations of Indemnification Obligation. Each Party
shall notify the other in the event it becomes aware of a claim for which
indemnification may be sought hereunder pursuant to this Section 13. In case any
proceeding (including any governmental investigation) shall be instituted
involving any Party in respect of which indemnity may be sought pursuant to this
Section 13, such Party (the “Indemnified Party”) shall provide the other Party
(the “Indemnifying Party”) with prompt written notice of such proceeding (the
“Indemnification Claim Notice”). Promptly after the Indemnifying Party receives
the Indemnification Claim Notice, the Indemnifying Party and Indemnified Party
shall meet to discuss how to respond to any claims that are the subject matter
of such proceeding. At its option, the Indemnifying Party may assume the defense
of any Third Party claim subject to indemnification as provided for in this
Section 13 by giving written notice to the Indemnified Party within thirty (30)
days (or within such time provided in any applicable extension to appropriately
answer any complaint, if any, but no longer than seventy (70) days, provided
that the Indemnified Party makes all reasonable efforts to obtain any such
extension) after the Indemnifying Party’s receipt of an Indemnification Claim
Notice, provided that (a) the claim solely seeks monetary damages and (b) the
Indemnifying Party expressly agrees in writing that, as between the Indemnifying
Party and the Indemnified Party, the Indemnifying Party shall be solely
obligated to satisfy and discharge the claim in full (the matters described in
(a) and (b), the “Litigation Conditions”). The Indemnified Party may, at any
time, assume all such defense if the Litigation Conditions are not satisfied.
Upon assuming the defense of a Third Party claim in accordance with this Section
13, the Indemnifying Party shall be entitled to appoint lead counsel in the
defense of the Third Party claim. Should the Indemnifying Party assume and
continue the defense of a Third Party Claim, except as otherwise set forth in
this Section 13, the Indemnifying Party shall not be liable to the Indemnified
Party for any legal expenses subsequently incurred by such Indemnified Party in
connection with the analysis, defense or settlement of the Third Party claim.
Without limiting this Section 13, any Indemnified Party shall be entitled to
participate in, but not control, the defense of a Third Party Claim for which it
has sought indemnification hereunder and to employ counsel of its choice for
such purpose; provided, however, that such employment shall be at the
Indemnified Party’s own expense unless (i) the employment thereof has been
specifically authorized by the Indemnifying Party in writing; (ii) the
Indemnifying Party has failed to assume and actively further the defense and
employ counsel in accordance with this Section 13.4 (in which case the
Indemnified Party shall control the defense); or (iii) the Indemnifying Party no
longer satisfies the Litigation Conditions. With respect to any Losses relating
solely to the payment of money damages in connection with a Third Party Claim
that shall not result in the Indemnified Party’s becoming subject to injunctive
or other relief or otherwise adversely affect the business of the Indemnified
Party in any manner, and as to which the Indemnifying Party shall have
acknowledged in writing the obligation to indemnify the Indemnified Party
hereunder, and subject to the Litigation Conditions being satisfied, the
Indemnifying Party shall have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Losses, on such
terms as the Indemnifying Party, in its reasonable discretion, shall deem
appropriate (provided that such terms shall include a complete and unconditional
release of the Indemnified Party from all liability with respect thereto), and
shall transfer to the Indemnified Party all amounts which said Indemnified Party
shall be liable to pay prior to the time of the entry of judgment. With respect
to all other Losses in connection with Third Party Claims, where the
Indemnifying Party has assumed the defense of the Third Party claim in
accordance with this Article 13, the Indemnifying Party shall have authority to
consent to the entry of any judgment, enter into any settlement or otherwise
dispose of such Liability, provided that it obtains the prior written consent of
the Indemnified Party (which consent shall be at the Indemnified Party’s
reasonable discretion). The Indemnifying Party that has assumed the defense of
the Third Party Claim in accordance with this Article 13 shall not be liable for
any settlement or other disposition of a Loss by an Indemnified Party (but in no
event to include any court judgment or judicial or administrative order or
disposition) that is reached without the written consent of such Indemnifying
Party. No Indemnified Party shall admit any liability with respect to, or
settle, compromise or discharge, any Third Party Claim without first offering to
the Indemnifying Party the opportunity to assume the defense of the Third Party
Claim in accordance with this Article 13. If the Indemnifying Party chooses to
defend or prosecute any Third Party Claim, the Indemnified Party shall cooperate
in the defense or prosecution thereof and shall furnish such records,
information and testimony, provide such witnesses and attend such conferences,
discovery proceedings, hearings, trials and appeals as may be reasonably
requested in connection with such Third Party Claim. Such cooperation shall
include access during normal business hours afforded to the Indemnifying Party
to, and reasonable retention by the Indemnified Party of, records and
information that are reasonably relevant to such Third Party Claim, and making
employees and agents available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder, and
the Indemnifying Party shall reimburse the Indemnified Party for all its
reasonable out-of-pocket expenses incurred in connection with such cooperation.

 

53

 





 

13.5       Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER
FOR ANY SPECIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES OR LOSS OF PROFITS
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS SECTION 13.5 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY UNDER SECTION 13.1 OR 13.2,
OR DAMAGES AVAILABLE FOR A PARTY’S INFRINGEMENT OR MISAPPROPRIATION OF A PARTY’S
INTELLECTUAL PROPERTY RIGHTS, OR BREACH OF (A) CONFIDENTIALITY OBLIGATIONS IN
ARTICLE 14, OR (B) SECTIONS 2.6, 2.7 OR 2.8.

 

ARTICLE XIV – CONFIDENTIALITY

 

14.1       Confidentiality; Exceptions. Except to the extent expressly
authorized by this Agreement or otherwise agreed in writing, the Parties agree
that the receiving Party (the “Receiving Party”) shall keep confidential and
shall not publish or otherwise disclose or use for any purpose other than as
provided for in this Agreement any information or other confidential and
proprietary information and materials, patentable or otherwise, in any form
(written, oral, photographic, electronic, magnetic, or otherwise) which is
disclosed to it by the other Party (the “Disclosing Party”) or otherwise
received or accessed by a Receiving Party in the course of performing its
obligations or exercising its rights under this Agreement, including but not
limited to trade secrets, know-how, inventions or discoveries, proprietary
information, formulae, processes, techniques and information relating to a
Party’s past, present and future marketing, financial, and research and
development activities of any product or potential product or useful technology
of the Disclosing Party and the pricing thereof (collectively, “Confidential
Information”), except to the extent that it can be established by the Receiving
Party that such Confidential Information: (a) was in the lawful knowledge and
possession of the Receiving Party prior to the time it was disclosed to, or
learned by, the Receiving Party, or was otherwise developed independently by the
Receiving Party, as evidenced by contemporaneous written records kept in the
ordinary course of business, or other documentary proof of actual use by the
Receiving Party; (b) was generally available to the public or otherwise part of
the public domain at the time of its disclosure to the Receiving Party
hereunder; (c) became generally available to the public or otherwise part of the
public domain after its disclosure hereunder and other than through any act or
omission of the Receiving Party in breach of this Agreement; or (d) was
disclosed to the Receiving Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others. All information disclosed under that
certain Mutual Confidentiality/Non-Disclosure Agreement between the Parties
dated as of May 24, 2013, as amended December 11, 2014, shall be deemed to be
Confidential Information hereunder and such agreement shall be superseded by the
terms hereof and terminated effective as of the Effective Date.

 

54

 



 

14.2       Authorized Disclosure. Except as expressly provided otherwise in this
Agreement, a Receiving Party may use and disclose Confidential Information of
the Disclosing Party as follows: (a) to the Receiving Party’s Affiliates,
potential and actual sublicensees or subdistributors, employees, officers,
directors, agents, consultants, and/or other Third Parties under appropriate
confidentiality provisions no less stringent than those in this Agreement, in
connection with the performance of its obligations or exercise of its rights
under this Agreement; or (b) to the extent such disclosure is reasonably
necessary in defending litigation, complying with applicable governmental
regulations or otherwise required by Applicable Law (including as required to
seek, obtain and maintain Product Approvals); provided, however, that if a
Receiving Party is required by Applicable Law to make any such disclosure of a
Disclosing Party’s Confidential Information it will, except where impracticable
for necessary disclosures, for example in the event of medical emergency, give
reasonable advance notice to the Disclosing Party of such disclosure requirement
and, except to the extent inappropriate in the case of patents, will use its
reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed; or (c) to potential or actual acquirers,
merger candidates or investors or venture capital firms, investment bankers or
other financial institutions or investors, provided that in connection with such
disclosure, such Receiving Party shall inform each disclosee of the confidential
nature of such Confidential Information and cause each disclosee to treat such
Confidential Information as confidential; or (d) to the extent mutually agreed
to in writing by the Parties; provided, however, that, in each of the above
situations, the Receiving Party shall remain responsible for any failure by any
Person who receives the Confidential Information pursuant to this Section 14.2
to treat such Confidential Information as required under this Article 14.

 

14.3       Disclosure of Agreement. The Parties have agreed to jointly issue a
public announcement of the execution of this Agreement, on or promptly after the
Effective Date, and a draft of which is attached hereto as Exhibit B. Neither
Party shall be free to issue any press release or other public disclosure
regarding the Agreement or the other Parties’ activities hereunder, except (a)
with the other Party’s prior written consent, or (b) for any disclosure that is
reasonably necessary to comply with applicable national securities exchange
listing requirements or Applicable Laws. The Parties agree to consult with each
other reasonably and in good faith with respect to the text and timing of any
such press releases prior to the issuance thereof, and a Party may not
unreasonably withhold, delay or condition consent to such releases. Except to
the extent required by Applicable Law or as otherwise permitted in accordance
with this Section 14.3, neither Party shall make any public announcements
concerning this Agreement or the subject matter hereof without the prior written
consent of the other, which shall not be unreasonably withheld, delayed or
conditioned. Notwithstanding the foregoing, to the extent information regarding
this Agreement has already been publicly disclosed in the same context, either
Party may subsequently disclose the same information to the public without the
consent of the other Party. Each Party shall be permitted to disclose the terms
of this Agreement, in each case under appropriate confidentiality provisions
substantially equivalent to those of this Agreement, to any actual or potential
investors, acquirers, merger partners, licensees or sublicensees, or purchasers
of assets of such Party and to the professional advisors thereof. Each Party
shall give the other Party a reasonable opportunity where practical to review
all filings with the United States Securities and Exchange Commission describing
the terms of this Agreement prior to submission of such filings, and shall give
due consideration to any reasonable comments by the non-filing Party relating to
such filing, including without limitation the provisions of this Agreement for
which confidential treatment should be sought; provided that no further review
shall be provided for disclosures for which consent has been obtained.
Notwithstanding, with respect to the filing of this Agreement by Company with
the United States Securities and Exchange Commission, Company shall provide
SpePharm with at least five (5) business days to review and comment on such
proposed filing.

 

55

 

  

14.4       Publication. SpePharm recognizes that Company may wish to publish,
report or present scientific information relating to the Product. All
publications, reports and presentations involving the Product will first be
submitted by Company to SpePharm. SpePharm will have fifteen (15) days to review
the publication, report and/or presentation for potential patent right or other
intellectual property rights protection. If SpePharm identifies subject matter
in such publication, report and/or presentation which, if published would
adversely affect either Party’s patent rights, then upon SpePharm’s written
request, Company will delay submission of its publication, report and/or
presentation for an additional period, not to exceed ninety (90) days, in order
to allow for the filing of a patent application or other appropriate
intellectual property protection.

 

ARTICLE XV – TERM AND TERMINATION

 

15.1       Term. This Agreement shall become effective on the Effective Date
and, unless earlier terminated pursuant to this Article 15, shall remain in
effect on a Product-by-Product and country-by-country basis, until expiration of
the Royalty Term in such Country (the “Term”). Upon expiration of this Agreement
pursuant to this Section 15.1 with respect to a particular Product in a
particular country, (a) the licenses granted to SpePharm pursuant to Section 2.1
with respect to such Product in such country shall become fully paid-up and
non-terminable, and (b) if, with respect to a particular Product in a particular
country, SpePharm or its Affiliates or Sublicensees elect to continue use of the
Product Marks pursuant to Section 11.3(a) with respect to such Product in such
country, SpePharm shall pay to Company a royalty equal to [*] of Net Sales of
such Product in such country.

 

56

 

  

15.2       Termination by Company.

 

(a)          For Breach. Company shall have the right to terminate this
Agreement upon thirty (30) days’ prior written notice if SpePharm materially
breaches this Agreement and does not cure such breach within ninety (90) days
(or thirty (30) days for non-payment) (except as otherwise provided in this
Agreement) following written notice by Company, which notice shall specify the
nature of the breach and demand its cure; provided, however, that a breach by
SpePharm that relates to SpePharm’s obligations under this Agreement with
respect to one or more specific Product and/or one or more specific countries,
where such breach does not materially adversely impact the performance by
SpePharm of its obligations under this Agreement with respect to other Product
and/or other countries, shall give Company a termination right only as to such
affected Product(s) and/or countries.

 

(b)          For Failure to Launch. Company shall have the right to terminate
this Agreement pursuant to Section 7.3(b).

 

15.3       Termination by SpePharm for Breach. SpePharm shall have the right to
terminate this Agreement as a whole upon thirty (30) days’ prior written notice
if Company materially breaches this Agreement and does not cure such breach
within ninety (90) days following written notice by SpePharm, which notice shall
specify the nature of the breach and demand its cure. Upon a final determination
of Company’s material breach under this Agreement, and exhaustion of Company’s
cure period, in lieu of termination, but not in lieu of any damages or other
remedies arising from such breach, SpePharm shall have the right to continue
with the Agreement in effect (including all payment obligations) and to assume
those activities for which Company was determined to be in material breach and
any activities necessary or reasonably required to perform such breached
activities. Company and its Affiliates shall reasonably cooperate with SpePharm
and its designees to facilitate a smooth, orderly and prompt transition to
SpePharm or its designees of such activities.

 

15.4       Tolling. Notwithstanding Sections 15.2 and 15.3, if either Party is
alleged to be in material breach and disputes in good faith such breach and/or
termination through the dispute resolution procedures set forth in this
Agreement, then the other Party’s right to terminate this Agreement shall be
tolled for so long as such dispute resolution procedures set forth in Article
XVI are being pursued by the allegedly breaching Party in good faith and the
Party is complying with its obligations under this Agreement, including payment,
and if it is finally and conclusively determined that the allegedly breaching
Party is in material breach, then the breaching Party shall have the right to
cure such material breach after such determination within the cure period
provided above in Section 15.2 or 15.3, as applicable.

 

57

 

  

15.5       Insolvency Event. Either Company or SpePharm may terminate this
Agreement if the other Party, during the Term, shall file in any court or
agency, pursuant to any statute or regulation of any state or country, a
petition in bankruptcy or insolvency or for reorganization or for an arrangement
or for the appointment of a receiver or trustee of that Party or of its assets,
or if the other Party shall be served with an involuntary petition against it,
filed in any insolvency proceeding, and such petition shall not be dismissed
within sixty (60) days after the filing thereof, or if the other Party shall
propose or be a Party to any dissolution or liquidation, or if the other Party
shall make a general assignment for the benefit of its creditors. Termination
under this Section 15.5 shall be effective upon twenty (20) days’ prior written
notice.

 

15.6       Termination by SpePharm for Convenience. Prior to its expiration,
this Agreement may be terminated in its entirety or on a Product-by-Product
and/or country-by-country basis, in its sole discretion, at any time by SpePharm
effective upon at least one hundred and eighty (180) days’ prior written notice
to Company for any reason; provided however, if SpePharm terminates this
Agreement, whether in whole or in part, in any of the Major EU Market Countries,
such termination shall be deemed a termination of this Agreement in its
entirety.

 

15.7       Termination for Patent Challenge. Company may terminate this
Agreement in its entirety immediately upon written notice to SpePharm if
SpePharm or its Affiliates or Sublicensees (directly or indirectly, individually
or in association with any other person or entity) challenges in a legal or
administrative proceeding the validity, enforceability or scope of any Company
Patents anywhere in the world (except as a defense against a claim, action or
proceeding asserted by Company or its Affiliates or licensees against SpePharm
or its Affiliates or Sublicensees) (a “Patent Challenge”); provided that with
respect to any such Patent Challenge by any Sublicensee of SpePharm, Company
will not have the right to terminate this Agreement under this Section 15.7 if
SpePharm (A) causes such Patent Challenge to be terminated or dismissed or (B)
terminates such Sublicensee’s sublicense to the Company Patents being challenged
by the Sublicensee, in each case ((A) and (B)) within thirty (30) days of
Company’s notice to SpePharm under this Section 15.7. Notwithstanding the
foregoing, Company’s termination right under this Section 15.7 shall not apply
to any Affiliate of SpePharm that first becomes an Affiliate of SpePharm after
the Effective Date of this Agreement in connection with a Business Combination,
where such Affiliate of SpePharm was undertaking activities in connection with a
Patent Challenge prior to such Business Combination; provided however that
SpePharm causes such Patent Challenge to terminate within forty-five (45) days
after such Business Combination. For the avoidance of doubt, an action by
SpePharm in accordance with Section 11.2 to amend claims within a pending patent
application of the Company Patents during the course of SpePharm’s prosecution
and maintenance of such pending patent application or in defense of a Third
Party proceeding, or to make a negative determination of patentability of claims
of a patent application in the Company Patents or to abandon a patent
application in the Company Patents during the course of SpePharm’s prosecution
and maintenance of such pending patent application, shall not constitute a
Patent Challenge.

 

58

 

  

15.8       Termination for Pricing and Reimbursement Matters. SpePharm may
terminate this Agreement on thirty (30) days’ prior written notice if (a) the
market access studies contemplated under Section 4.3(a) do not generate data
adequate, in SpePharm’s reasonable judgment, to support a level of pricing and
reimbursement approvals in the Initial Territory that would make it Commercially
Reasonable to Commercialize the Product in the Licensed Territory, or (b)
achievement of pricing and reimbursement approval in the Major EU Market
Countries is not feasible within the customary reimbursement timeframes in such
countries, as reasonably determined by SpePharm.

 

15.9       Effect of Termination.

 

(a)          Upon termination of this Agreement in its entirety, or with respect
to a particular Product or a particular country in the Licensed Territory, then
the following consequences shall apply:

 

(i)          Each Party shall return to the other Party all Confidential
Information of the other Party (except that each Party shall be permitted to
retain, through its legal counsel, one (1) copy of the other Party’s
Confidential Information to the extent required under any Applicable Laws or to
the extent necessary to exercise any rights surviving termination of this
Agreement);

 

(ii)         SpePharm’s rights and each of SpePharm and Company’s obligations
under this Agreement with respect to the Licensed Territory, or such Product or
country, as applicable, shall automatically terminate;

 

(iii)        The JMC and all other committees shall be abolished and thereafter
Company shall have the right to make the decisions and take the actions
previously reserved to the JMC and such other committees;

 

(iv)        All trademarks, marks, trade names, patents, copyrights, designs,
drawings, formulas or other data, photographs, samples, literature, and sales
and promotional aids of every kind (including Company Marks) of Company shall
remain the sole and exclusive property of Company with respect to the particular
Product, as applicable. Within thirty (30) days after the effective date of
termination of this Agreement, but only if this Agreement is terminated in its
entirety, SpePharm shall destroy all tangible items bearing, containing, or
contained in, any of the foregoing, in its possession or control and provide
written certification of such destruction, or prepare such tangible items for
shipment to Company, as Company may direct, at Company’s expense. SpePharm shall
not make or retain any copies of any confidential or proprietary items or
information, which may have been entrusted to it (except that SpePharm shall be
permitted to retain, through its legal counsel, one (1) copy of such
confidential or proprietary items or information to the extent required under
any Applicable Laws or to the extent necessary to exercise any rights surviving
termination of this Agreement). Effective upon the termination of this
Agreement, SpePharm shall cease to use all Company Marks with respect to the
particular Product and countries, as applicable. SpePharm shall transfer and
assign to Company to the extent not already owned by Company, all right, title
and interest in and to any trademarks, trade dress, and logos developed by
SpePharm under this Agreement after the Effective Date solely for use in
connection with Commercializing the Product in the Licensed Territory and all
intellectual property rights in and to the Marketing Materials;

 

59

 

  

(v)         SpePharm hereby grants to Company a worldwide, fully-paid,
royalty-free, right and license, with the right to grant sublicenses (through
multiple tiers) subject to subsection (xiii) below, under the General IP that,
prior to termination, had been developed by Company and assigned to SpePharm and
which is necessary or reasonably useful, to develop, market, promote, import,
use, sell, offer for sale, distribute, manufacture, have manufactured and
otherwise commercialize the Product, solely to develop, market, promote, import,
use, sell, offer for sale, distribute, manufacture, have manufactured and
otherwise commercialize the Products and other products. The foregoing license
shall be exclusive with respect to Products, and non-exclusive with respect to
other products.

 

(vi)        If requested by Company, SpePharm shall grant to Company an
exclusive (even as to SpePharm and its Affiliates), worldwide, royalty-bearing
right and license, with the right to grant sublicenses (through multiple tiers)
subject to subsection (xiii) below, under the General IP (to the extent not
licensed under Section 15.9(a)(v) above), Joint IP and SpePharm IP which is
necessary or reasonably useful, to develop, market, promote, import, use, sell,
offer for sale, distribute, manufacture, have manufactured and otherwise
commercialize the Product, solely to develop, market, promote, import, use,
sell, offer for sale, distribute, manufacture, have manufactured and otherwise
commercialize the Product. The Parties shall establish a commercially reasonable
royalty rate and terms for such license prior to effective date of termination
and in the event the Parties are unable to so agree, then the matter shall be
decided by an independent industry expert selected by Company and reasonably
acceptable to SpePharm. Until such matter is finally resolved, SpePharm will
grant the license on a royalty-free basis with the finally determined royalty
applying on a retroactive basis to the date of first sale of the Product by
Company under the license granted hereunder. In addition, Company would to be
responsible for its pro-rata share of costs and expenses owed by SpePharm to a
third party pursuant to a license under which SpePharm has procured third party
technology constituting SpePharm IP hereunder;

 

(vii)       Neither Party shall be released from paying any amount which accrued
prior to the effective date of such termination;

 

60

 

  

(viii)      Company may, in its reasonable discretion in accordance with
Applicable Laws, appoint itself as successor to SpePharm or appoint a Third
Party that is located in the Licensed Territory, organized under the laws of the
Licensed Territory and legally competent to hold and maintain the Product
Approvals (with respect to the particular Product, as applicable) under the laws
of the Licensed Territory, as successor to SpePharm solely for those Products
and countries that have been terminated (the “Successor Entity”). SpePharm shall
transfer and assign to Company or the Successor Entity, as applicable, all
permits, filings and authorizations and Product Approvals (including
reimbursement authorizations), if any, obtained, maintained or renewed that are
under SpePharm’s name that are held by SpePharm solely for the purpose of
marketing, distributing and selling the terminated Products in the terminated
countries of the Licensed Territory, as soon as practicable after this Agreement
is terminated and at Company’s expense. SpePharm shall reasonably cooperate, at
Company’s request and expense, in making any filings, executing any instruments,
or taking other actions reasonably necessary to make such transfer of any
Product Approvals (including pricing approvals) effective. In addition, SpePharm
shall transfer and assign to Company all Regulatory Materials in the Licensed
Territory that are Controlled by SpePharm;

 

(ix)         SpePharm shall, at Company’s request and expense, promptly assign
to Company or the Successor Entity, as applicable, all of SpePharm’s rights and
obligations under all contracts, to the extent assignable, for such terminated
Products in the terminated countries of the Territory with any Third Parties to
the extent solely related to the development or Commercialization of the Product
in the Licensed Territory.

 

(x)          SpePharm shall provide Company with a complete inventory of
Products in SpePharm’s possession or in transit to SpePharm from Company or
otherwise in SpePharm’s control, within ten (10) days after the effective date
of the termination. Company may inspect SpePharm’s Product inventory and audit
SpePharm’s records in the manner provided hereinabove. Acceptance of any Product
Order from, or sale or license of, any Product to SpePharm after the effective
date of termination of this Agreement shall not be construed as a renewal or
extension hereof, or as a waiver of termination of this Agreement.

 

(xi)         Company shall, at its option, have the right to repurchase from
SpePharm, and SpePharm shall sell to Company, all of the Products for the
countries for which this Agreement has terminated, as applicable, and in
SpePharm’s stock at the applicable Repurchase Price actually paid by SpePharm
for such Product(s). Any such repurchase shall be made within sixty (60) days
after the effective date of termination, and SpePharm shall promptly ship such
Products to a destination specified by Company in accordance with shipping
instructions used by Company to SpePharm. Such Products and parts so delivered
shall be subject to inspection by Company to be completed no later than ten (10)
business days after receipt, and payment therefore shall be made within
forty-five (45) days of final acceptance by Company of such Products so
inspected. Company shall purchase from SpePharm, and SpePharm agrees to sell to
Company, all of SpePharm’s inventory of the terminated Products, as applicable,
that are not obsolete, damaged or expired on the effective date of such
termination. The price of such inventory shall be SpePharm’s fully burdened cost
of goods (the “Repurchase Price”). Products repurchased from SpePharm by Company
pursuant to this Section 15.9(a)(x) shall be shipped promptly by SpePharm to a
location specified by Company and Company shall reimburse SpePharm for all
pre-approved reasonable out-of-pocket costs of shipment.

 

61

 



 

(xii)        For a period not to exceed [*] following the effective date of
termination of this Agreement, SpePharm and its Affiliates shall reasonably
cooperate with Company and its designees to facilitate a smooth, orderly and
prompt transition to Company or its designees of its activities with respect to
Products, including any ongoing development, manufacturing and Commercialization
of Products, and including any agreements related to the Product which SpePharm
is unable to assign to Company or elects not to assign to Company due to such
agreements not being solely related to the Product. During the pendency of any
transition, SpePharm will not take any action that would reasonably be expected
to have a material adverse effect on the Product. In connection with the
transfer of activities under this Section 15.9(a)(xii), the Parties will develop
and agree upon a written plan to effect such transition, and Company shall
reimburse SpePharm for its reasonable costs and expenses incurred with such
transfer.

 

(xiii)       With respect to each sublicense granted by Company pursuant to
subsections (v) or (vi) above, Company shall remain primarily responsible for
all of its Affiliates’ and sublicensees’ activities and any and all failures by
its Affiliates and sublicensees to comply with the applicable terms of this
Agreement. The Parties agree that agreements with Third Parties acting only as
distributors or wholesalers of Company or its Affiliates or providing products
or services to Company or its Affiliates and which are not otherwise granted any
sublicense of SpePharm’s rights under this Agreement, shall not be deemed a
sublicense. Within fifteen (15) days after entering into the sublicense
agreement for the General IP or SpePharm Product IP with a non-Affiliated
sublicensee, Company shall provide to SpePharm a copy of the executed sublicense
agreement, which may be redacted as necessary to protect commercially sensitive
information.

 

15.10    Survival. Termination or expiration of this Agreement for any reason
shall be without prejudice to any rights that shall have accrued to the benefit
of any Party prior to such termination, relinquishment or expiration including
the payment obligations hereunder and any and all damages or remedies arising
from any breach hereunder. Such termination, relinquishment or expiration shall
not relieve any Party from obligations which are expressly indicated to survive
termination of this Agreement. The provisions of Articles I, XIII, XIV, XV, XVI
and XVII, and Sections 8.2, 10.1-10.5 (as to any amounts accrued prior to the
effective date of termination) 10.6, 10.7, 10.8, 11.1, 11.3 (for so long as
Norgine elects its license under Section 15.1) and 12.3 shall survive the
expiration or termination of this Agreement for any reason. All other rights and
obligations of the Parties shall cease upon termination of this Agreement.

 

62

 

  

ARTICLE XVI – DISPUTES

 

16.1       Disputes. The Parties shall attempt to resolve all disputes between
the Parties arising out of or relating to this Agreement and all related
agreements, collectively or separately, amicably through good faith discussions
upon the written request of any Party. In the event of a dispute arising out of
or relating to this Agreement either Party shall provide written notice of the
dispute to the other, in which event the dispute shall be referred to the
executive officers designated below or their successors, for attempted
resolution by good faith negotiations within thirty (30) days after such notice
is received. Said designated officers are initially as follows:

 

For Company:  its President     For SpePharm: its  Managing Director

 

In the event the designated executive officers do not resolve such dispute
within the allotted sixty (60) days, such dispute may be resolved by litigation
pursuant to Section 16.2.

 

16.2       Venue; Jurisdiction. Each Party hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the federal
courts located in the Southern District of New York, for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby. Each Party hereby irrevocably and unconditionally waives
any objection to the laying of venue of any action, suit or proceeding arising
out of or relating to this Agreement and the transactions contemplated hereby in
the federal courts located in the Southern District of New York, and waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in such court has been brought in an inconvenient forum.
Notwithstanding the foregoing, a Party shall be entitled to seek enforcement of
a judgment entered pursuant to this Section in any court having competent
jurisdiction thereof where enforcement is deemed necessary.

 

16.3       Exclusions. Nothing in this Article 16 shall preclude a Party from
seeking and obtaining in a court of competent jurisdiction injunctive or
equitable relief to preserve the status quo or prevent immediate harm to the
Party. The terms of this Article 16 shall not apply to any disputes relating to
a material breach of Article 14 (Confidentiality) or any claim relating to the
intellectual property rights of a Party, each of which may be brought in a court
of competent jurisdiction.

 

63

 

  

ARTICLE XVII – MISCELLANEOUS

 

17.1       Force Majeure. Nonperformance by either Party shall be excused to the
extent that performance is rendered beyond such Party’s reasonable control by
industrial conflicts, mobilization, requisition, embargo, currency restriction,
insurrection, general shortage of transport, material or power supply, fire,
flood, earthquake, explosion, stroke of lightning, other force majeure and
similar casualties or other events beyond either Party’s reasonable control
(“Force Majeure Events”), as well as default in deliveries from subcontractors
due to such circumstances as defined in this Section 17.1. If a Force Majeure
Event exists for more than one hundred and eighty (180) days, then the affected
Party shall have the right to terminate this Agreement upon written notice to
the other Party and the terms of Section 15.9 shall apply. If either Party is
affected by a Force Majeure Event, it shall promptly as soon as it is known that
such circumstances are likely to have a detrimental impact on the performance of
its obligations under the terms of this Agreement, immediately verbally notify
the other Party and follow up in writing describing the nature and extent of the
circumstances, the likely and potential duration and the foreseeable impact on
its ability to perform any of its obligations under this Agreement. During the
continuance of any Force Majeure Event, the affected Party shall use all
reasonable efforts to overcome, remove or minimize the effects of such Force
Majeure Event and to perform its obligations under this Agreement as soon as
reasonably possible.

 

17.2       Performance by Affiliates. Each Party agrees to cause its Affiliates
to comply with the provisions of this Agreement as applicable to such Affiliate
and to guarantee the payment and performance thereof. Any breach by a Party’s
Affiliate of any of such Party’s obligations under this Agreement will be deemed
a breach by such Party, and the other Party may proceed directly against such
Party without any obligation to first proceed against such Party’s Affiliate.

 

17.3       Independent Contractors. It is understood that both Parties are
independent contractors and are engaged in the operation of their own respective
businesses. Neither Party is the agent of the other for any purpose whatsoever,
and neither Party has any authority, express or implied, to enter into any
contracts or assume any obligations for the other, to pledge the credit of the
other or make any warranties or representations on behalf of the other, except
where expressly authorized in writing to do so. Nothing in this Agreement or in
the activities of either Party shall be deemed to create an agency, partnership
or joint venture relationship.

 

17.4       No Partnership. The Parties agree and acknowledge that this Agreement
is not intended to create, or be deemed to be or otherwise treated as, a
partnership for United States federal, state or local income tax purposes or for
purposes of the laws of any state of the United States or the District of
Columbia. No Party shall file or cause to be filed any Internal Revenue Service
Form 1065 (U.S. Return of Partnership Income), or any equivalent form for state
or local tax purposes, with respect to the arrangements contemplated by this
Agreement, and each Party agrees that any and all United States federal, state
and local income tax returns it files will be consistent with the provisions of
this Section 17.4. The transactions contemplated by this Agreement shall not be
conducted under a joint or combined business name and no Party shall hold itself
out to any person as being in a partnership, joint venture, or combined business
with the other Party. The Parties shall not open any joint bank accounts or
otherwise commingle their respective funds.

 

64

 

  

17.5         Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person or via
internationally recognized overnight delivery, or by registered or certified
mail (postage prepaid, return receipt requested), or by facsimile or email with
confirming letter sent by mail as provided above, to the following address (or
at such other address for which such Party gives notice hereunder):

 

If to SpePharm: SpePharm AG   Kapellplatz 1   6004     Luzern, Switzerland  
Attention:  Dr. Adrian von Segesser   Fax:  [*]     with a copy to Norgine.    
  If to Norgine: Norgine BV   Hogehilweg 7   1101 CA Amsterdam Zuid-Oost   The
Netherlands   Attention: Managing Director   Fax: [*]     If to Company: Navidea
Biopharmaceuticals, Inc.   5600 Blazer Parkway, Suite 200   Dublin, OH 43017
U.S.A.   Attention: President   Fax:  [*]

 

65

 



 

with a copy to (which shall not constitute notice):       Cooley LLP   One
Freedom Square   Reston Town Center   11951 Freedom Drive   Reston,
VA  20190-5656   United States of America   Attention:  Ken Krisko

 

Notices shall be considered delivered when mailed or sent by confirmed email or
facsimile in accordance with the provisions of this Section 17.5, subject to
proof of receipt or facsimile confirmation or by mail receipt.

 

17.6       Governing Law. This Agreement, and the rights and obligations of the
Parties hereunder, shall be governed, construed and interpreted in accordance
with the laws of the State of New York, U.S.A., without reference to conflict of
laws and choice of law principles and excluding the United Nations Convention on
Contracts for the International Sale of Good.

 

17.7       Entire Agreement. This Agreement, including the Exhibits, sets forth
the entire agreement and understanding of the Parties relating to the subject
matter hereof, and supersedes all prior oral and written, and all
contemporaneous oral, agreements, understandings and arrangements. No
modification of or amendment to this Agreement shall be effective unless signed
by the Parties.

 

17.8       Assignment. This Agreement may not be assigned by either Party, nor
may either Party delegate its obligations or otherwise transfer licenses or
other rights created by this Agreement, except as expressly permitted hereunder
or otherwise without the prior written consent of the other Party, which consent
will not be unreasonably withheld, delayed or conditioned; provided that without
consent (i) SpePharm may assign this Agreement to (x) an Affiliate, (y) Norgine
(for so long as Norgine is an Affiliate of SpePharm) or (z) its successor in
connection with the merger, consolidation, or sale of all or substantially all
of its assets or that portion of its business pertaining to the subject matter
of this Agreement, and (ii) Company may assign this Agreement to (x) an
Affiliate or (y) its successor in connection with the merger, consolidation, or
sale of all or substantially all of its assets or that portion of its business
pertaining to the subject matter of this Agreement; provided however that,
except in the case where a Party is involved in a merger or consolidation where
it is the surviving entity and no assets of such Party have been transferred as
a result of such merger or consolidation, that (A) such assigning Party provides
the other Party to this Agreement with at least thirty (30) days advance written
notice of such assignment(s), subject to any confidentiality obligations, and
the assigning Party agrees in a written agreement delivered prior to such
assignment(s) to the non-assigning Party (and upon which such non-assigning
Party may rely) to remain fully liable for the performance of its obligations
under this Agreement by its assignee(s), (B) the assignee(s) agree in a written
agreement delivered prior to such assignment(s) to the non-assigning Party (and
upon which such non-assigning Party may rely) to assume performance of all such
assigned obligations, (C) in the case of any assignment(s) by Company, rights to
all Company Patents and Company Know-How licensed to SpePharm for the Licensed
Territory will be transferred to such assignee(s) effective as of such
assignment(s), and (D) all of the matters referred to in clauses (A), (B) and
(C), as applicable, will be set forth in documentation reasonably acceptable to
the non-assigning Party prior to any such assignment(s) (and with such
reasonable acceptance not to be unreasonably withheld, conditioned or delayed)
and in all cases will provide the non-assigning Party with the full benefits of
its rights under this Agreement (after taking into account all risks involving
applicable counter-party performance and bankruptcy and insolvency risks,
including those involving contractual rejection under 11 USC §365) as if no such
assignment(s) had occurred. The terms of this Agreement will be binding upon and
will inure to the benefit of the successors, heirs, administrators and permitted
assigns of the Parties. Any purported assignment in violation of this Section
17.8 will be null and void ab initio.

 

66

 

  

17.9       Guaranty. In consideration of the rights granted hereunder, Norgine
hereby guarantees in favor of Company the full payment and performance by
SpePharm of all obligations of SpePharm under this Agreement, in accordance with
the terms and conditions of this Agreement, including any applicable notice or
cure periods. This guaranty shall be enforceable upon the failure by SpePharm to
perform any obligation it may have under this Agreement in accordance with its
terms, and shall be effective regardless of the solvency or insolvency of
SpePharm at any time, the extension or modification of the obligations of this
Agreement by operation of law, or the subsequent reorganization, merger,
consolidation or other restructuring of SpePharm. Norgine hereby expressly
waives any requirement that Company exhaust any right, power or remedy under
this Agreement, or proceed against any other SpePharm entity under this
Agreement, for any obligation or performance hereunder prior to proceeding
directly against Norgine under this Section 17.9. In the event that this
Agreement is transferred or assigned by SpePharm to a Third Party which is not
an Affiliate of Norgine, or if a Business Combination occurs with respect to
SpePharm and a Third Party which is not an Affiliate of Norgine, then Norgine’s
obligations under this Section 17.9 shall terminate, and the successor to
SpePharm’s rights in this Agreement or the successor to SpePharm, as the case
maybe, shall assume such obligations under this Section 17.9.

 

17.10     Severability. If any provision of this Agreement is held to be invalid
by a court of competent jurisdiction, then the remaining provisions shall
remain, nevertheless, in full force and effect. The Parties agree to renegotiate
in good faith any term held invalid and to be bound by the agreed substitute
provision in order to give the most approximate effect intended by the Parties.

 

67

 

  

17.11     Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Any article, section, recital, exhibit, schedule or party
references are to this Agreement unless otherwise stated. No Party or its
counsel shall be deemed to be the drafter of this Agreement for purposes of
construing the provisions hereof, and all provisions of this Agreement shall be
construed in accordance with their fair meaning, and not strictly for or against
any Party.

 

17.12     Export Control. SpePharm understands and acknowledges that Company is
subject to regulation by agencies of the U.S. Government, including but not
limited to, the FDA and the U.S. Department of Commerce, which prohibit and/or
regulate export or diversion of certain products and technology to certain
countries. Any and all obligations of Company to provide the Product as well as
any other technical information and assistance shall be subject in all respects
to such United States laws and regulations as shall from time to time govern the
license and delivery of technology and products abroad by persons subject to the
jurisdiction of the United States, including without limitation the
Administration Act of 1979, as amended, any successor legislation, and the
Export Administration Regulations issued by the Department of Commerce, Bureau
of Import Administration. SpePharm agrees to cooperate with Company, including,
without limitation, providing required documentation, in order to obtain export
licenses or exemptions there from. Company warrants that it shall comply with
the Export Administration Regulations and other United States laws and
regulations governing exports in effect from time to time. Company further
warrants that, as of the Effective Date, nothing in the Export Administration
Regulations or other United States laws and regulations governing exports in any
way restrict Company from providing the Product or any technical information or
assistance relating thereto to SpePharm as required by this Agreement or from
performing any of Company’s obligations under this Agreement.

 

17.13     Waiver. No waiver of any term or condition of this Agreement shall be
valid or binding on either Party unless agreed in writing by the Party to be
charged. The failure of either Party to enforce at any time any of the
provisions of the Agreement, or the failure to require at any time performance
by the other Party of any of the provisions of this Agreement, shall in no way
be construed to be a present or future waiver of such provisions, nor in any way
affect the validity of either Party to enforce each and every such provision
thereafter.

 

17.14     Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but both of which together shall constitute
one and the same instrument. Each Party may execute this Agreement by facsimile
transmission or in Adobe™ Portable Document Format (“PDF”) sent by electronic
mail. In addition, facsimile or PDF signatures of authorized signatories of any
Party will be deemed to be original signatures and will be valid and binding,
and delivery of a facsimile or PDF signature by any Party will constitute due
execution and delivery of this Agreement.

 

68

 

  

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
caused this Agreement to be executed by their duly authorized representatives as
of the Effective Date.

 

Navidea Biopharmaceuticals, Inc.

 

By:       Name:   Title:

 

SpePharm AG

 

By:       Name:   Title:

 

Norgine BV (Solely for the purposes of Section 2.6 and Articles 14, 16 and 17)

 

By:       Name:   Title:

 

69

 



 

EXHIBIT A

 

Company Patents

 

Patents

 

 

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

US 8,545,808

[*]

Assigned to Navidea Issued – U.S. (2029)

 

“Macromolecular Carrier for Drug and Diagnostic Agent Delivery”

(Lymphoseek - Composition)

US 6,409,990

[*]

 

Licensed from UCSD Expiration 12 May 2020

 

Exhibits - i

 

  

EXHIBIT B

 

Press Release

 

Navidea and Norgine Enter European Commercial Partnership for Lymphoseek®;
Navidea to Receive $2 Million Upfront Payment

 

- Strategic partnership provides market development, sales and marketing
infrastructure for Lymphoseek expansion into European marketplace –

 

DUBLIN OHIO March XX, 2015 — Navidea Biopharmaceuticals, Inc. (NYSE MKT: NAVB)
and SpePharma AG (an affiliate of Norgine BV), a European specialist
pharmaceutical company with an extensive pan-European presence, today entered
into an exclusive sublicense agreement for the commercialization and
distribution of Lymphoseek® 250 microgram kit for radiopharmaceutical
preparation (tilmanocept) in the European Union. Under the terms of the
agreement, Navidea will receive an upfront payment of $2 million and is eligible
to receive additional milestone payments up to $5 million, as well as royalties
on European net sales.

 

Lymphoseek is a receptor-targeted, radiopharmaceutical imaging agent approved by
the U.S. Food and Drug Administration in 2013 and by the EU in November 2014.
Lymphoseek is approved in Europe for imaging and intraoperative detection of
sentinel lymph nodes in patients with breast cancer, melanoma, or localized
squamous cell carcinoma of the oral cavity. In these procedures, key lymph nodes
adjacent to a primary tumor, that may contain tumor metastases, are identified
and biopsied to determine if cancer has spread to these lymph nodes.

 

“Launching Lymphoseek in to new global markets is integral to Navidea’s
corporate growth strategy. We believe that Norgine’s commercial, medical and
development expertise, combined with its well-established infrastructure and
strong presence in the European marketplace, make it an ideal commercialization
partner to gain country-by-country reimbursement and drive Lymphoseek adoption,”
said Rick Gonzalez, President and Chief Executive Officer of Navidea. “We
anticipate a successful and mutually-beneficial partnership with Norgine based
on synergistic core competencies, our shared vision for value creation and our
strong commitment to providing highly-differentiated products that improve the
diagnosis and treatment of disease for patients with unmet medical needs.”

 

“This agreement with Navidea underscores Norgine’s vision to be the partner of
choice and facilitates the growth and expansion of our specialist product
portfolio to help improve the treatment of patients throughout Europe,” said
Peter Stein, Chief Executive Officer of Norgine. “We look forward to fully
engaging our sales force to support commercial launch activities in a
marketplace requiring a new alternative.”

 

“Securing a partner with the commitment to market access development was
especially important to us since, unlike the United States where institutions
typically rely on unit dose distribution of radiopharmaceutical products by
specialized radio-pharmacy distributors, institutions in Europe purchase
non-radiolabeled material and compound the finished product on-site,” added Mr.
Gonzalez “As a specialist pharmaceutical company, Norgine is optimally
positioned to interface directly with a targeted surgical oncologist customer
base with a dedicated sales force. We expect Norgine to begin market access work
immediately in the major markets in Europe with the goal of supporting
commercial launch sometime in early 2016.”

 

Exhibits - ii

 

  

Under terms of the exclusive license agreement, Navidea will supply packaged
Lymphoseek product to Norgine; however, Navidea will transfer responsibility for
regulatory maintenance of the Lymphoseek Marketing Authorization to Norgine.
Norgine will also be responsible for pricing, reimbursement, sales, marketing,
medical affairs, and regulatory. In connection with entering into the agreement,
Navidea will be entitled to an upfront payment of $2 million, milestones
totaling up to an additional $5 million, as well as royalties on European net
sales. The initial territory covered by the agreement includes all 28 member
states of the European Economic Community with the option to expand into
additional geographical areas. Additional terms of the agreement were not
disclosed.

 

About Lymphoseek

Lymphoseek® (technetium Tc 99m tilmanocept) injection is the first and only
FDA-approved receptor-targeted lymphatic mapping agent. It is a novel,
receptor-targeted, small-molecule radiopharmaceutical used in the evaluation of
lymphatic basins that may have cancer involvement in patients. Lymphoseek is
designed for the precise identification of lymph nodes that drain from a primary
tumor, which have the highest probability of harboring cancer. Lymphoseek is
approved by the U.S. Food and Drug Administration (FDA) for use in solid tumor
cancers where lymphatic mapping is a component of surgical management and for
guiding sentinel lymph node biopsy in patients with clinically node negative
breast cancer, melanoma or squamous cell carcinoma of the oral cavity.
Lymphoseek has also received European approval in imaging and intraoperative
detection of sentinel lymph nodes in patients with melanoma, breast cancer or
localized squamous cell carcinoma of the oral cavity.

 

Accurate diagnostic evaluation of cancer is critical, as it guides therapy
decisions and determines patient prognosis and risk of recurrence. Overall in
the U.S., solid tumor cancers may represent up to 1.2 million cases per year.
The sentinel node label in the U.S. and Europe may address approximately 235,000
new cases of breast cancer, 76,000 new cases of melanoma and 45,000 new cases of
head and neck/oral cancer in the U.S., and approximately 367,000 new cases of
breast cancer, 83,000 new cases of melanoma and 55,000 new cases of head and
neck/oral cancer diagnosed in Europe annually.

 

EU Lymphoseek® 250 micrograms kit for radiopharmaceutical preparation
(tilmanocept)

Indication and Important Safety Information

Radiolabelled Lymphoseek is indicated for imaging and intraoperative detection
of sentinel lymph nodes draining a primary tumour in adult patients with breast
cancer, melanoma, or localised squamous cell carcinoma of the oral cavity.

 

External imaging and intraoperative evaluation may be performed using a gamma
detection device.

 

Important Safety Information about Lymphoseek for EU & U.S. patients

In clinical trials with Lymphoseek, no serious hypersensitivity reactions were
reported, however Lymphoseek may pose a risk of such reactions due to its
chemical similarity to dextran. Serious hypersensitivity reactions have been
associated with dextran and modified forms of dextran (such as iron dextran
drugs).

 

Prior to the administration of Lymphoseek, patients should be asked about
previous hypersensitivity reactions to drugs, in particular dextran and modified
forms of dextran. Resuscitation equipment and trained personnel should be
available at the time of Lymphoseek administration, and patients observed for
signs or symptoms of hypersensitivity following injection.

 

Exhibits - iii

 



 

Any radiation-emitting product may increase the risk for cancer. Adhere to dose
recommendations and ensure safe handling to minimize the risk for excessive
radiation exposure to patients or health care workers.

In clinical trials, no patients experienced serious adverse reactions and the
most common adverse reactions were injection site irritation and/or pain (<1%).

 

Prescribing information and more information about Lymphoseek for EU patients
will be available at:
http://ec.europa.eu/health/documents/community-register/html/h955.htm

 

For full prescribing information and more information about Lymphoseek for U.S.
patients, please visit: www.lymphoseek.com.

 

About Norgine

Norgine is a European specialist pharmaceutical company that has been
established for over 100 years. Norgine provides expertise and ‘know how’ in
Europe to develop, manufacture and market products that offer real value to
healthcare professionals, payers and patients. Norgine’s approach and
infrastructure is integrated and focused upon ensuring that Norgine wins
partnership opportunities for growth. Norgine is headquartered in the
Netherlands and its global operations are based in Amsterdam and in Harefield,
UK. Norgine owns an R&D site in Hengoed, Wales and two manufacturing sites, one
in Hengoed, Wales and one in Dreux, France. For more information, please visit
www.norgine.com. In 2012, Norgine established a complementary business Norgine
Ventures, supporting innovative healthcare companies through the provision of
debt-like financing in Europe and the US. For more information, please visit
www.norgineventures.com.

 

About Navidea Biopharmaceuticals Inc.

Navidea Biopharmaceuticals, Inc. (NYSE MKT: NAVB) is a commercial stage
precision medicine company focused on the development and commercialization of
precision diagnostics, therapeutics and radiopharmaceutical agents. Navidea is
developing multiple precision-targeted products and platforms including
Manocept™, NAV4694, and NAV5001, to help identify the sites and pathways of
undetected disease and enable better diagnostic accuracy, clinical
decision-making, targeted treatment and, ultimately, patient care.
Lymphoseek®(technetium Tc 99m tilmanocept) injection, Navidea’s first commercial
product from the Manocept platform, was approved by the FDA in March 2013 and by
the EMA in November 2014. Navidea’s strategy is to deliver superior growth and
shareholder return by bringing to market novel radiopharmaceutical agents and
therapeutics, and advancing the Company’s pipeline through global partnering and
commercialization efforts. For more information, please visit www.navidea.com.

 

The Private Securities Litigation Reform Act of 1995 (the Act) provides a safe
harbor for forward-looking statements made by or on behalf of the Company.
Statements in this news release, which relate to other than strictly historical
facts, such as statements about the Company’s plans and strategies, expectations
for future financial performance, new and existing products and technologies,
anticipated clinical and regulatory pathways, and markets for the Company’s
products are forward-looking statements within the meaning of the Act. The words
“believe,” “expect,” “anticipate,” “estimate,” “project,” and similar
expressions identify forward-looking statements that speak only as of the date
hereof. Investors are cautioned that such statements involve risks and
uncertainties that could cause actual results to differ materially from
historical or anticipated results due to many factors including, but not limited
to, the Company’s continuing operating losses, uncertainty of market acceptance
of its products, reliance on third party manufacturers, accumulated deficit,
future capital needs, uncertainty of capital funding, dependence on limited
product line and distribution channels, competition, limited marketing and
manufacturing experience, risks of development of new products, regulatory risks
and other risks detailed in the Company’s most recent Annual Report on Form 10-K
and other Securities and Exchange Commission filings. The Company undertakes no
obligation to publicly update or revise any forward-looking statements.

 

Exhibits - iv

 

 



Contact:

 

Source: Navidea Biopharmaceuticals, Inc.

Navidea Biopharmaceuticals

 

Brent Larson, 614-822-2330

Executive VP & CFO

Or

Sharon Correia, 978-655-2686

Associate Director, Corporate Communications

- ### -

 

Exhibits - v

 

 

EXHIBIT C

 

Company Marks; Product Marks

 

PART I – COMPANY MARKS

 

Navidea

 

[tlogo1.jpg]

 

“Navidea”

US Trademark Reg. No. 4,514,173

CTM Trademark Reg. No.: 012204178

Canada Application No. 1647179

Japan Application Ser. No.: 2013-79448

China Application No. (tbd)

 

 

US Renewal-04/15/2024

 

CTM Renewal-10/31/2024

“Navidea Biopharmaceuticals”

Design + Words

Trademark Reg. No. 4,207,633

 

Renewal-09/11/2022

 

PART II – PRODUCT MARKS

 

Lymphoseek

 

[tlogo2.jpg]

 

“Lymphoseek”

US Trademark Reg. No. 3,163,525

CTM Trademark Reg. No.: 012204202

Canada. Application No. 1647184

Japan Application Ser. No.: 2013-79449

China Application No. (tbd)

 

 

US Renewal-10/24/2016

 

CTM Renewal-10/31/2023

“Lymphoseek (technetium Tc 99m tilmanocept) injection”

Design + Words

Trademark Application Ser. No.: 86/055,675

 

Pending

 

Exhibits - vi

 

  

EXHIBIT D

 

Pharmacovigilance Agreement

 

[To be attached within 90 days]

 

Exhibits - vii

 



 

EXHIBIT E

 

Expanded Territory

 

[*]

 

Exhibits - viii

 

  

EXHIBIT F

 

Summary of Supply Agreement Terms

 

[*]

 

Exhibits - ix

 

 

EXHIBIT G

 

Company Development Plan

 

[to be supplied]

 

Exhibits - x

 

 

